 



Exhibit 10.1
$240,000,000
CREDIT AGREEMENT
Dated as of September 27, 2007
among
RTI INTERNATIONAL METALS, INC.
as Borrower
and
The Lenders Party Hereto
and
CITIBANK, N.A.
as Administrative Agent
and
FIFTH THIRD BANK and PNC BANK NATIONAL ASSOCIATION
as Co-Syndication Agents
and
COMERICA BANK and KEYBANK NATIONAL ASSOCIATION
as Co-Documentation Agents
and
CITIGROUP GLOBAL MARKETS INC. and PNC CAPITAL MARKETS, INC.
as Joint Lead Arrangers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                Page   ARTICLE I            DEFINITIONS AND
ACCOUNTING TERMS     1  
 
  Section 1.01   Defined Terms     1  
 
  Section 1.02   Other Interpretive Provisions     24  
 
  Section 1.03   Accounting Terms     24  
 
  Section 1.04   Times of Day     25  
 
  Section 1.05   Rounding     25  
 
                ARTICLE II            THE COMMITMENTS AND LOANS     25  
 
  Section 2.01   Revolving Loans     25  
 
  Section 2.02   Swing Loans     26  
 
  Section 2.03   Letters of Credit     26  
 
  Section 2.04   Revolving Loan Borrowings, Swing Loan Borrowings     27  
 
  Section 2.05   Conversions or Continuations     31  
 
  Section 2.06   Prepayments     32  
 
  Section 2.07   Termination or Reduction of Commitments     33  
 
  Section 2.08   Repayment of Loans     33  
 
  Section 2.09   Interest     34  
 
  Section 2.10   Interest Rate Determination     34  
 
  Section 2.11   Fees     35  
 
  Section 2.12   Computation of Interest and Fees     36  
 
  Section 2.13   Evidence of Debt     36  
 
  Section 2.14   Payments Generally; Administrative Agent’s Clawback     37  
 
  Section 2.15   Sharing of Payments by Lenders     37  
 
  Section 2.16   Increase in the Aggregate Revolving Credit Commitments     38  
 
  Section 2.17   Extension of Maturity Date     40  
 
  Section 2.18   Issuance of Letters of Credit     44  
 
                ARTICLE III            TAXES, YIELD PROTECTION AND ILLEGALITY  
  48  
 
  Section 3.01   Taxes     48  
 
  Section 3.02   Illegality     52  
 
  Section 3.03   Inability to Determine Rates     52  
 
  Section 3.04   Increased Costs; Reserves on Eurodollar Rate Loans     52  
 
  Section 3.05   Compensation for Losses     54  
 
  Section 3.06   Mitigation Obligations; Replacement of Lenders     55  
 
  Section 3.07   Survival     55  
 
                ARTICLE IV            CONDITIONS PRECEDENT     55  
 
  Section 4.01   Conditions of Effectiveness     55  
 
  Section 4.02   Conditions to Borrowing and Issuance of Letters of Credits    
57  
 
  Section 4.03   Conditions to Commitment Increases     58  
 
                ARTICLE V            REPRESENTATIONS AND WARRANTIES     58  

 



--------------------------------------------------------------------------------



 



                                Page  
 
  Section 5.01   Organization, Good Standing and Qualification     58  
 
  Section 5.02   Authority     59  
 
  Section 5.03   Governmental Filings; No Violations     59  
 
  Section 5.04   Financial Statements     60  
 
  Section 5.05   Disclosure     60  
 
  Section 5.06   Material Adverse Change     60  
 
  Section 5.07   Litigation     60  
 
  Section 5.08   Employee Benefits     60  
 
  Section 5.09   Compliance with Laws     62  
 
  Section 5.10   Environmental Matters     62  
 
  Section 5.11   Payment of Taxes     63  
 
  Section 5.12   Intellectual Property     63  
 
  Section 5.13   Title to Properties     63  
 
  Section 5.14   Material Contracts     64  
 
  Section 5.15   Insurance     64  
 
  Section 5.16   Federal Reserve Regulations     64  
 
  Section 5.17   Investment Company     64  
 
  Section 5.18   Subsidiaries     64  
 
  Section 5.19   Solvency     65  
 
  Section 5.20   Pledged Equity     65  
 
  Section 5.21   Pari Passu     65  
 
                ARTICLE VI            AFFIRMATIVE COVENANTS     65  
 
  Section 6.01   Financial Reporting     65  
 
  Section 6.02   Notices     67  
 
  Section 6.03   Use of Proceeds     68  
 
  Section 6.04   Preservation of Existence     68  
 
  Section 6.05   Insurance     68  
 
  Section 6.06   Compliance with Laws     68  
 
  Section 6.07   Access     68  
 
  Section 6.08   Payment Taxes and Other Obligations     69  
 
  Section 6.09   New Material Subsidiaries     69  
 
  Section 6.10   Maintenance of Properties and Leases     69  
 
  Section 6.11   Keeping of Records and Books of Account     69  
 
  Section 6.12   Further Assurances     70  
 
  Section 6.13   Transactions With Affiliates     70  
 
                ARTICLE VII            NEGATIVE COVENANTS     70  
 
  Section 7.01   Debt     70  
 
  Section 7.02   Liens     71  
 
  Section 7.03   Fiscal Year; Nature of Business, Accounting Policies     72  
 
  Section 7.04   Financial Covenants     72  
 
  Section 7.05   Liquidations, Mergers and Consolidations     72  
 
  Section 7.06   Dispositions of Assets or Subsidiaries     73  
 
  Section 7.07   Dividends and Related Distributions     74  
 
  Section 7.08   Changes in Organizational Documents     74  

ii



--------------------------------------------------------------------------------



 



                                Page  
 
  Section 7.09   Negative Pledge     74  
 
                ARTICLE VIII            EVENTS OF DEFAULT AND REMEDIES     75  
 
  Section 8.01   Events of Default     75  
 
  Section 8.02   Remedies Upon Event of Default     77  
 
  Section 8.03   Application of Funds     77  
 
  Section 8.04   Actions in Respect of the Letters of Credit Upon Event of
Default; L/C Cash Collateral Account     78  
 
                ARTICLE IX            ADMINISTRATIVE AGENT     81  
 
  Section 9.01   Appointment and Authority     81  
 
  Section 9.02   Rights as a Lender     82  
 
  Section 9.03   Exculpatory Provisions     82  
 
  Section 9.04   Reliance by Administrative Agent     83  
 
  Section 9.05   Delegation of Duties     83  
 
  Section 9.06   Resignation of Administrative Agent     84  
 
  Section 9.07   Non-Reliance on Administrative Agent and Other Lenders     84  
 
  Section 9.08   No Other Duties, Etc.     85  
 
                ARTICLE X            MISCELLANEOUS     85  
 
  Section 10.01   Amendments, Etc.     85  
 
  Section 10.02   Notices; Effectiveness; Electronic Communication     86  
 
  Section 10.03   No Waiver; Cumulative Remedies     88  
 
  Section 10.04   Expenses; Indemnity; Damage Waiver     88  
 
  Section 10.05   Payments Set Aside     90  
 
  Section 10.06   Successors and Assigns     91  
 
  Section 10.07   Treatment of Certain Information; Confidentiality     94  
 
  Section 10.08   Right of Setoff     95  
 
  Section 10.09   Interest Rate Limitation     96  
 
  Section 10.10   Counterparts; Integration; Effectiveness     96  
 
  Section 10.11   Survival of Representations and Warranties     96  
 
  Section 10.12   Severability     97  
 
  Section 10.13   Replacement of Lenders     97  
 
  Section 10.14   Governing Law; Jurisdiction; Etc.     98  
 
  Section 10.15   Waiver of Jury Trial     98  
 
  Section 10.16   USA PATRIOT Act Notice     99  

         
SCHEDULES
       
 
       
Schedule 2.01
  –   Commitments and Applicable Percentages
Schedule 2.03
  –   Existing Letters of Credit
Schedule 2.09
  –   Applicable Margins
Schedule 5.07
  –   Litigation
Schedule 5.18
  –   Subsidiaries
Schedule 7.01(a)
  –   Existing Debt
Schedule 7.01(b)
  –   Existing Subsidiary Debt

iii



--------------------------------------------------------------------------------



 



         
Schedule 7.02
  –   Existing Liens
Schedule 7.07
  –   Restrictions on Dividends
Schedule 10.02
  –   Notice Information
 
       
EXHIBITS
       
 
       
Exhibit A
  –   Form of Loan Notice
Exhibit B
  –   Form of Conversion or Continuation Notice
Exhibit C
  –   Form of Commitment Increase Notice
Exhibit D
  –   Form of Promissory Note
Exhibit E
  –   Form of Assignment and Assumption
Exhibit F
  –   Form of Subsidiary Guaranty
Exhibit G
  –   Form of Pledge Agreement
Exhibit H
  –   Form of Compliance Certificate

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          This CREDIT AGREEMENT (this “Agreement”) is entered into as of
September 27, 2007 among RTI INTERNATIONAL METALS, INC., an Ohio corporation
(the “Borrower”), each lender from time to time party hereto, CITIBANK, N.A. and
PNC BANK, NATIONAL ASSOCIATION, as issuers of letters of credit, and CITIBANK,
N.A., as Swing Loan Bank and Administrative Agent.
          The Borrower has requested that the Lenders provide a credit facility
to make loans to the Borrower and that the Issuing Banks issue Letters of Credit
on the Borrower’s behalf, and the Lenders and the Issuing Banks are willing to
do so on the terms and conditions set forth herein.
          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          Section 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below:
          “Act” has the meaning assigned to such term in Section 10.16.
          “Administrative Agent” means Citibank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
          “Administrative Agent’s Office” means the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 10.02, or such
other address or account as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Aggregate Revolving Credit Commitments” means the Revolving Credit
Commitments of all the Lenders.

 



--------------------------------------------------------------------------------



 



          “Agreement” means this Credit Agreement.
          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Applicable Margin” means, from time to time, the percentages per
annum determined by reference to the Leverage Ratio in respect of the facility
fee pursuant to Section 2.11(a) and the Eurodollar Rate Loans, as set forth on
Schedule 2.09.
          “Applicable Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Credit Commitments represented by such Lender’s Commitment at such
time. If the commitment of each Lender to make Loans has been terminated
pursuant to Section 8.02 or if the Aggregate Revolving Credit Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments or increase in Commitments. The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.
          “Asbestos” includes chrysotile, amosite, crocidolite, tremolite
asbestos, anthophyllite asbestos, actinolite asbestos, asbestos winchite,
asbestos richterite, and any of these minerals that have been chemically treated
and/or altered and any asbestiform variety, type or component thereof and any
asbestos-containing material.
          “Asbestos-Containing Material” means any material containing Asbestos,
including, without limitation, any Asbestos-containing products, automotive or
industrial parts or components, equipment, improvements to real property and any
other material that contains Asbestos.
          “Assignment and Assumption” means an Assignment and Assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required hereunder), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
          “Assuming Lender” has the meaning specified in Section 2.16(d).
          “Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2006 and the related consolidated statements of income or
operations, shareholders’ equity and

2



--------------------------------------------------------------------------------



 



cash flows for such fiscal year of the Borrower and its Subsidiaries, including
the notes thereto.
          “Authorized Officer” the chief executive officer, president, chief
financial officer or treasurer of a Loan Party, acting singly or any officer
designated by any such Loan Party. Any document delivered hereunder that is
signed by an Authorized Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Authorized Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
          “Availability Period” means the period from and including the Closing
Date to the Maturity Date.
          “Available Amount” of any Letter of Credit means, at any time, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming the compliance at such time with all conditions to drawing).
          “Bankruptcy and Equity Exception” has the meaning specified in
Section 5.02.
          “Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced by Citibank in New York,
New York from time to time as Citibank’s “base rate.” Any change in such rate
announced by Citibank shall take effect at the opening of business on the day
specified in the public announcement of such change.
          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.
          “Borrower” has the meaning specified in the introductory paragraph
hereto.
          “Borrower Materials” has the meaning assigned to such term in
Section 6.01.
          “Borrowing” means a Revolving Loan Borrowing or a Swing Loan
Borrowing.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and, if such day

3



--------------------------------------------------------------------------------



 



relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
          “Capitalized Lease” of a Person means any lease of property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with GAAP.
          “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.
          “Cash Equivalents” means any of the following types of investments, to
the extent owned by the Borrower or its Domestic Subsidiaries free and clear of
all Liens, (i) securities issued or directly and fully guaranteed or insured by
the United States Government or any agency instrumentality thereof having
maturities of not more than six months from the date of acquisition, (ii) time
deposits, certificates of deposit and eurodollar time deposits with maturities
of not more than six months from the date of acquisition, bankers’ acceptances
with maturities not exceeding six months from the date of acquisition and
overnight bank deposits, in each case with any Lender or with any domestic
commercial bank having capital and surplus in excess of $500,000,000,
(iii) repurchase obligations with a term of not more than thirty days for
underlying securities of any of the types described in clauses (i) or (ii) and
entered into with any bank meeting the qualifications specified in clause
(ii) above, (iv) commercial paper maturing in 180 days or less rated not lower
than “A-1” by S&P or “P-1” by Moody’s on the date of acquisition, (v) variable
rate demand notes whether recorded as cash equivalents or short-term investments
under GAAP and rated not lower than A-1 by S&P or P-1 by Moody’s on the date of
acquisition and credit enhanced either by a letter of credit from a bank meeting
the qualifications specified in clause (ii) above or by bond insurance and
(vi) shares of any money market fund that (i) has at least 80% of its assets
invested continuously in the types of investments referred to in clauses (i),
(ii), (iii) and (iv) above, (ii) has net assets of not less than $500,000,000
and (iii) is rated at least “AAA” by S&P and, if rated by Moody’s, “Aaa” by
Moody’s.
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Entity or (c) compliance by any Lender (or, for the purpose of
Section 3.04(b), any Lending Office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Entity.

4



--------------------------------------------------------------------------------



 



          “Change of Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of equity
interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding equity interests in the Borrower or
(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were not (i) directors of the
Borrower on the date of this Agreement, (ii) nominated by the board of directors
of the Borrower, or (iii) appointed by directors referred to in the preceding
clauses (i) and (ii).
          “Citibank” means Citibank, N.A. and its successors.
          “Closing Date” means the first date that all the conditions precedent
in Section 4.01 are satisfied or waived in accordance with Section 10.01.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Commitment” means a Revolving Credit Commitment, a Swing Loan
Commitment or a Letter of Credit Commitment.
          “Commitment Date” has the meaning specified in Section 2.16(b).
          “Commitment Increase” has the meaning specified in Section 2.16(a).
          “Company Foreign Benefit Plan” has the meaning assigned to such term
in Section 5.08(f).
          “Compensation and Benefit Plan” means, with respect to any Person, any
bonus, deferred compensation, pension, retirement, profit-sharing, thrift,
savings, employee stock ownership, stock bonus, stock purchase, change in
control, retention, restricted stock, stock option, employment, termination,
severance, compensation, medical, health or other compensation or benefit plan,
including, without limitation, each “employee benefit plan” within the meaning
of Section 3(3) of ERISA, that covers employees or former employees, or
directors or former directors of the such Person or any of its Subsidiaries, or
to which contributions are made or otherwise required to be made, by such Person
or any of its Subsidiaries, together with any trust agreement or insurance
contract forming a part of such Compensation and Benefit Plan.
          “Consolidated Debt” means, at any time, all Debt that would be
required to appear as liabilities on the consolidated balance sheet of the
Borrower and its

5



--------------------------------------------------------------------------------



 



Subsidiaries prepared in accordance with GAAP plus all guarantee obligations (or
obligations having the economic effect of guarantee obligations) of the Borrower
or any Subsidiary in respect of Debt of Persons other than the Borrower or any
Subsidiary.
          “Consolidated EBITDA” means, for any period, the sum (without
duplication) of (a) Consolidated Net Income for such period, plus, without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of (i) Consolidated Interest Expense for such period,
(ii) income tax expense for such period, and (iii) depreciation and amortization
expense for such period, all determined on a consolidated basis for each such
item in accordance with GAAP; (iv) all other non-cash charges (including
impairment charges with respect to good will) and expenses (including stock
based compensation) of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP, (v) charges, expenses and fees
incurred in connection with this Agreement and the Loans, (vi) non-recurring
charges, fees and expenses incurred in connection with corporate restructurings
and acquisitions, in an aggregate amount not to exceed $10,000,000 in any
calendar year and not to exceed $25,000,000 during the term of this Agreement,
and minus, to the extent included in determining such consolidated net income,
any non-cash income or non-cash gains, all as determined on a consolidated basis
in accordance with GAAP. EBITDA will be calculated on a pro forma basis to give
effect to acquisitions and sales (other than in the ordinary course of business)
by the Borrower and its consolidated subsidiaries consummated on or after the
first day of a measurement period and prior to the date of determination as if
effective on the first day of such period.
          “Consolidated Interest Expense” means, for any period, the total
interest expense of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP with respect to all outstanding Debt
of the Borrower and its Subsidiaries.
          “Consolidated Net Income” means, for any period, net income for the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.
          “Consolidated Net Tangible Assets” means, at any time, the total
assets less all Intangible Assets appearing on the consolidated balance sheet of
the Borrower as of the end of the most recently concluded fiscal quarter of the
Borrower.
          “Contingent Obligation” of a Person means any obligation arising under
any agreement, undertaking or arrangement by which such Person (a) assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes or is contingently liable for, the Debt or
other financial obligation or similar liability of any other Person, excluding
guarantees of the obligations

6



--------------------------------------------------------------------------------



 



of any Subsidiary which do not constitute Debt of such Subsidiary, or (b) agrees
to maintain the net worth or working capital or other financial condition of any
other Person, or (c) otherwise assures any creditor of such other Person against
loss, but excluding endorsements of instruments for deposit or collection in the
ordinary course of business.
          “Contracts” has the meaning specified in Section 5.03(b).
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Controlled Group” means all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with any of the Loan Parties and/or one or more
of the Subsidiaries, are treated as a single employer (i) under Section 414(b)
or (c) of the Code or (ii) for the purposes of Section 302 of ERISA or
Section 412 of the Code, under Section 414(b), (c), (m) or (o) of the Code.
          “Conversion or Continuation Notice” means a notice of conversion or
continuation delivered pursuant to Section 2.05, which, if in writing, shall be
substantially in the form of Exhibit B.
          “Debt” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of property or
services (other than accounts payable and accrued expenses arising in the
ordinary course of such Person’s business payable on terms customary in the
trade and not evidenced by a note), (c) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from property now
or hereafter owned or acquired by such Person, (d) obligations which are
evidenced by notes, bonds, or similar instruments, (e) Capitalized Lease
Obligations, (f) Contingent Obligations and (g) obligations for which such
Person is obligated pursuant to or in respect of a letter of credit and, for the
purpose of Section 7.01 only, Hedging Agreements.
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

7



--------------------------------------------------------------------------------



 



          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
          “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Margin, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum.
          “Dollar” and “$” mean lawful money of the United States.
          “Domestic Subsidiary” means any Subsidiary of the Borrower organized
under the laws of (i) any State of the United States or the District of Columbia
or (ii) any commonwealth, territory or possession of the United States.
          “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower (such approval of the Administrative
Agent and the Borrower, as applicable, not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
          “Environmental Law” means any applicable Law (including common law)
relating to: (a) pollution; (b) the protection of the environment (including
air, water, soil, subsurface strata and natural resources) or public health and
safety; and (c) the regulation of the generation, use, storage, handling,
transportation, treatment, release, remediation or disposal of Hazardous
Substances.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any

8



--------------------------------------------------------------------------------



 



Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Substances, (c) exposure to any Hazardous
Substances, (d) the release or threatened release of any Hazardous Substances
into the environment or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any Person, trade or business that together
with any Loan Party is or was treated as a single-employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
          “ERISA Event” means (a) a Reportable Event with respect to any Pension
Plan, (b) the occurrence of an accumulated funding deficiency (whether or not
waived) within the meaning of Section 412 of the Code or Section 302 of ERISA
with respect to any Pension Plan or the filing of an application to waive the
funding requirements with respect to any Pension Plan, (c) the withdrawal of a
Loan Party or any ERISA Affiliate from a Plan during a plan year in which such
Loan Party or ERISA Affiliate was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA with respect to any Plan, (d) the termination of a
Pension Plan, the filing of a notice of intent to terminate such Pension Plan or
the treatment of an amendment of such Pension Plan as a termination under
Section 4041 of ERISA, (e) the institution by the PBGC of proceedings to
terminate a Pension Plan or to appoint a trustee to administer a Pension Plan,
(f) any event or condition which could reasonable be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or appointment of a
trustee to administer, such Plan, (g) the imposition upon any Loan Party or
ERISA Affiliate of any withdrawal liability, or (h) the reorganization or
insolvency of any Multiemployer Plan.
          “Eurodollar Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan, an interest rate per annum equal to the rate per annum
obtained by dividing (a) the rate per annum (rounded upward to the nearest whole
multiple of 1/100 of 1% per annum) appearing on Reuters LIBOR01 Screen (or any
successor page) as the London interbank offered rate for deposits in
U.S. dollars at approximately 11:00 A.M. (London time) two Business Days prior
to the first day of such Interest Period for a term comparable to such Interest
Period or, if for any reason such rate is not available, the average (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum, if such average
is not such a multiple) of the rate per annum at which deposits in U.S. dollars
are offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount substantially equal to such Reference Bank’s Eurodollar Rate Loan
comprising part of such Borrowing

9



--------------------------------------------------------------------------------



 



to be outstanding during such Interest Period and for a period equal to such
Interest Period by (b) a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage for such Interest Period. If the Reuters LIBOR01 Screen (or
any successor page) is unavailable, the Eurodollar Rate for any Interest Period
for each Eurodollar Rate Loan comprising part of the same Borrowing shall be
determined by the Administrative Agent on the basis of applicable rates
furnished to and received by the Administrative Agent from the Reference Banks
two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.10.
          “Eurodollar Rate Loan” means a Loan that bears interest at a rate
based on the Eurodollar Rate.
          “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Loans comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including eurocurrency liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Loans is determined) having a term equal to such Interest
Period.
          “Event of Default” has the meaning specified in Section 8.01.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax imposed by the jurisdiction in which the Borrower is resident
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
the date on which a Participant becomes entitled to the benefits of Section 3.01
pursuant to Section 10.06(d) or is attributable to such

10



--------------------------------------------------------------------------------



 



Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.01(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 3.01(a).
          “Existing Credit Agreement” means the Revolving Credit and Letter of
Credit Issuance Agreement dated as of April 12, 2002, as amended, among the
Borrower, the lenders party thereto and PNC Bank, National Association, as
Agent.
          “Existing Letters of Credit” means each “Letter of Credit” issued
pursuant to the terms of, and as defined in, the Existing Credit Agreement and
outstanding on the Closing Date and set forth on Schedule 2.03 hereto.
          “Extended Maturity Date” has the meaning specified in Section 2.17(a).
          “Extending Lender” has the meaning specified in Section 2.17(a).
          “Federal Funds Rate” means, for any day, a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average quotations (rounded upward, if necessary, to a whole multiple of 1/100
of 1%) for such day for such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by the
Administrative Agent.
          “Financial Officer” of a Person means the chief financial officer,
principal accounting officer, treasurer or controller of such Person or any
officer having substantially the same position for such Person.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
          “Foreign Subsidiary” means each Subsidiary which is not a Domestic
Subsidiary.

11



--------------------------------------------------------------------------------



 



          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
          “Governmental Entity” has the meaning specified in Section 5.03(a).
          “Guarantors” means the Material Subsidiaries that are Domestic
Subsidiaries as of the date hereof and each other Subsidiary that has executed
the Subsidiary Guaranty pursuant to Section 6.09.
          “Guaranty Supplement” means a Guaranty Supplement in the form attached
as Exhibit B to the Subsidiary Guaranty.
          “Hazardous Substance” means any chemical, material or substance that
is defined as harmful to human health, the environment, or natural resources by
any Environmental Law, including without limitation, petroleum, petroleum
products, Asbestos, and Asbestos-Containing Materials.
          “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
or puts and calls on any of the foregoing and with respect to equity securities.
          “Increase Date” has the meaning specified in Section 2.16(a).
          “Increasing and Extending Lender” has the meaning specified in
Section 2.17(a).
          “Increasing Lender” has the meaning specified in Section 2.16(b).
          “Indemnified Taxes” means Taxes other than Excluded Taxes.

12



--------------------------------------------------------------------------------



 



          “Indemnitee” has the meaning specified in Section 10.04(b).
          “Information” has the meaning assigned to such term in Section 10.07.
          “Intangible Assets” means, at any date, the amount (if any) stated
under the heading “Goodwill and Other Intangible assets, net” or under any other
heading relating to intangible assets separately listed, in each case, on the
face of a balance sheet of the Borrower prepared on a consolidated basis as of
such date.
          “Intellectual Property Rights” shall mean all patents, patent
applications, trademarks, trade names, service marks, brand names, copyrights,
technology, know-how, computer software programs or applications, databases and
tangible or intangible proprietary information or materials that are currently
used in the Borrower’s and its Subsidiaries’ businesses and as to which Borrower
and its Subsidiaries have rights.
          “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurodollar Rate advance shall
be converted or paid in full; and (b) as to any Base Rate Loan, the last
Business Day of each calendar quarter commencing September 30, 2007 and the
Maturity Date.
          “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the last day of the Interest
Period determined in accordance with Section 2.10; provided that:
          (i) the Interest Period for any Eurodollar Rate Loan shall be for a
period of one, two, three or six months;
          (ii) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
          (iii) any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

13



--------------------------------------------------------------------------------



 



          (iv) no Interest Period shall extend beyond the Maturity Date.
          “Investment Quebec Facility” means the loan facility up to the
aggregate principal amount of CDN $5,175,000 between Investissement Quebec and
RTI-Claro, Inc. dated as of July 24, 2006.
          “IRS” means the United States Internal Revenue Service.
          “Issuing Banks” means, collectively, Citibank, N.A. and PNC Bank,
National Association, each as an issuer of any Letter of Credit, or such other
Lender as shall, with the consent of the Issuing Banks, the Borrower and the
Administrative Agent, have assumed the obligations of an Issuing Bank with
respect to all or any of the Letters of Credit hereunder.
          “L/C Cash Collateral Account” has the meaning specified in
Section 8.04(b).
          “L/C Cash Collateral Account Collateral” has the meaning specified in
Section 8.04(b).
          “L/C Cash Collateral Account Investments” has the meaning specified in
Section 8.04(c).
          “L/C Cash Collateral Account Obligations” has the meaning specified in
Section 8.04(e)(i).
          “L/C Related Documents” has the meaning specified in
Section 2.18(e)(i).
          “Law” means any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award of or settlement agreement with any Governmental Entity.
          “Lenders” means the Banks listed on the signature pages hereof and
each assignee that shall become a party hereto pursuant to Section 10.06 and
shall include the Swing Loan Bank and each Issuing Bank.
          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.
          “Letter of Credit” has the meaning specified in Section 2.03(a).

14



--------------------------------------------------------------------------------



 



          “Letter of Credit Agreement” has the meaning specified in
Section 2.18(a).
          “Letter of Credit Commitment” means, with respect to each Issuing
Bank, the obligation of each Issuing Bank to issue Letters of Credit for the
account of the Borrower in an amount not to exceed at any one time the Letter of
Credit Facility, as such amount may be reduced from time to time by the
Available Amount of any outstanding Letter of Credit issued by any other Issuing
Bank.
          “Letter of Credit Facility” means an aggregate amount not to exceed
$40,000,000 at any time outstanding.
          “Letter of Credit Loan” means a payment by an Issuing Bank of a draft
drawn under any Letter of Credit pursuant to Section 2.18 or, without
duplication, a payment by a Lender in respect thereof pursuant to Section 2.18.
          “Letter of Credit Outstandings” means, at any time, the aggregate
Available Amount of all Letters of Credit plus the aggregate outstanding
principal amount of all Letter of Credit Loans.
          “Leverage Ratio” has the meaning specified in Section 7.04(a).
          “Lien” means any security interest, lien (statutory or other),
mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement).
          “Litigation Claims” has the meaning specified in Section 5.07.
          “Loan Documents” means this Agreement, each Note, each Subsidiary
Guaranty and each Pledge Agreement.
          “Loan Notice” means a notice of a Borrowing, pursuant to
Section 2.04(a), which, shall be substantially in the form of Exhibit A.
          “Loan Parties” means, collectively, the Borrower and the Guarantors.
          “Loans” means all Revolving Loans, all Swing Loans and all Letter of
Credit Loans.
          “Margin Stock” has the meaning assigned to such term under
Regulation U of the FRB.

15



--------------------------------------------------------------------------------



 



          “Material Adverse Change” means a material adverse change in the
business, financial condition or operations of the Borrower and its Subsidiaries
taken as a whole.
          “Material Adverse Effect” means a material adverse effect on the
(a) business, financial condition or operations of the Borrower and its
Subsidiaries taken as a whole, (b) ability of each Loan Party to perform any of
its obligations under any Loan Document to which it is a party or (c) rights or
remedies available to the Lenders under any Loan Document.
          “Material Subsidiary” means, RMI Titanium Company, Tradco, Inc., RTI
Energy Systems, Inc., Extrusion Technology Corporation of America, New Century
Metals Southeast, Inc., RTI-Claro, Inc., RTI International Metals Limited and
each other Subsidiary of the Borrower which at any time has 5% or more of the
consolidated assets of the Borrower and its Subsidiaries.
          “Maturity Date” means the earliest of (a) the September 27, 2012,
subject to extension pursuant to Section 2.17, (b) the date of termination in
whole of the Commitments pursuant to Section 2.07 and (c) the date of the
termination in whole of the Commitments pursuant to Section 8.02.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Multiemployer Plan” means a Plan that is a multiemployer plan within
the meaning of Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA
Affiliate is or was obligated to make contributions.
          “Net Debt” means as of any time, Consolidated Debt minus cash and Cash
Equivalents of the Borrower and its Domestic Subsidiaries in excess of
$50,000,000.
          “Non-Bank Certificate” has the meaning specified in
Section 3.01(e)(iii).
          “Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Loans made by such Lender, substantially in the form of
Exhibit D.
          “Notice of Issuance” has the meaning specified in Section 2.18(a).
          “Notice of Revolving Loan Borrowing” has the meaning specified in
Section 2.04(a).
          “Notice of Swing Loan Borrowing” has the meaning specified in
Section 2.04(b).

16



--------------------------------------------------------------------------------



 



          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Entity in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes or similar charges or levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          “Participant” has the meaning specified in Section 10.06(d).
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Pension Plan” means any Plan that is subject to Section 412 of the
Code or Title IV of ERISA, other than a Multiemployer Plan.
          “Permitted Liens” shall mean:
          (a) Liens for taxes, assessments, governmental levies or similar
charges incurred in the ordinary course of business and which are not yet due
and payable, or if due and payable, (i) are being contested in good faith and by
appropriate and lawful proceedings diligently conducted, but only so long as
such proceedings could not subject the Administrative Agent, the Swing Loan
Bank, the Lenders or the Issuing Bank to any civil or criminal penalties or
liabilities, (ii) for which such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made and

17



--------------------------------------------------------------------------------



 



(iii) which shall be paid in accordance with the terms of any final judgments or
orders relating thereto within thirty (30) days after the entry of such
judgments or orders;
          (b) Pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age
pensions, other social security programs or similar program or to secure
liability to insurance carriers under insurance or self insurance agreements or
arrangement;
          (c) Liens of mechanics, materialmen, warehousemen, carrier or other
like Liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable and Liens of landlords securing obligations to
pay lease payments that are not yet due and payable or in default, or if such
Liens are due and payable, (i) are being contested in good faith and by
appropriate and lawful proceedings diligently conducted, (ii) for which such
reserves or other appropriate provisions, if any, as required by GAAP shall have
been made and (iii) which shall be paid in accordance with the terms of any
final judgments or orders relating thereto within thirty (30) days after the
entry of such judgments or orders;
          (d) Pledges, bonds or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of the aggregate amounts due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course business;
          (e) (i) Encumbrances consisting of zoning restrictions, easements,
rights-of-way, or other restrictions on the use of real property, (ii) defects
in title to real property, and (iii) Liens, encumbrances and title defects
affecting real property not known by the Borrower or a Subsidiary, as
applicable, and not discoverable by a search of the public records, none of
which materially impairs the use of such property;
          (f) (i) Liens on assets of a Person which is merged into or acquired
by the Borrower or a Subsidiary of the Borrower on or after the date this
Agreement, and (ii) Liens on assets acquired after the date of this Agreement,
provided that (A) such Liens existed at the time of such merger or acquisition
and were not created in anticipation thereof, (B) no such Lien is spread to
cover any property or assets of the Borrower or any Subsidiary of the Borrower;
and (C) the principal amount of Indebtedness secured thereby is not increased
from the amount outstanding immediately prior to such merger or acquisition;
          (g) Liens created by or resulting from any litigation or legal
proceedings which are currently being contested in good faith by appropriate and
lawful

18



--------------------------------------------------------------------------------



 



proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made and Liens arising out of judgments or orders for the payment of money which
do not constitute an Event of Default hereunder;
          (h) Liens placed upon fixed assets described on Schedule 7.02 or fixed
assets or equipment hereafter acquired, in each case to secure all or a portion
of the purchase price thereof, provided that any such Lien shall not encumber
any other property of the Borrower or any Subsidiary;
          (i) Other Liens incidental to the conduct of the Borrower’s or any
Subsidiary’s business or the ownership of its property and assets which were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit, and which do not in the aggregate materially detract from the value
of the Borrower’s or any Subsidiary’s property or assets or which do not
materially impair the use thereof in the operation of the Borrower’s business;
          (j) Leases or subleases not otherwise prohibited by this Agreement or
the other Loan Documents;
          (k) The titanium sponge manufacturing facility lease agreement which
the Borrower or one of its Subsidiaries will enter into in connection with the
financing of such facility and Liens on such facility in favor of state
development authorities with respect to tax incentives in connection with such
facility; and
          (l) Other Liens securing Debt not exceeding 10% of the Consolidated
Net Tangible Assets and not encumbering the Pledged Equity.
          (m) Liens created hereunder or under any other Loan Document in favor
of the Administrative Agent for its benefit and the benefit of the Swing Loan
Bank, any Issuing Bank or any Lender;
          “Person” shall mean any individual, corporation (including
not-for-profit corporations), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, Governmental
Entity or other entity of any kind or nature.
          “Plan” means an employee pension benefit plan, as defined in
Section 3(2) of ERISA, as to which any Loan Party or ERISA Affiliate may have
any liability.
          “Platform” has the meaning assigned to such term in Section 6.01(f).

19



--------------------------------------------------------------------------------



 



          “Pledge Agreement” means the Charge Over Securities, the Negative
Pledge and Pledge Agreement, and the Equity Pledge Agreement, each dated as of
the Closing Date by the Borrower in favor of the Administrative Agent and any
other pledge agreement executed from time to time by a Pledgor in favor of the
Administrative Agent in substantially the forms attached hereto as Exhibit G
with such changes as advisable based on the laws of the jurisdiction of
organization of the Foreign Subsidiary the ownership interests of which are
encumbered by such pledge agreement.
          “Pledged Equity” means 65% of the shares of capital stock of
RTI-Claro, Inc., and RTI Europe Limited and 65% of the capital stock,
beneficial, partnership or membership interests of any Foreign Subsidiary which
may from time to time be pledged by a Pledgor pursuant to Section 6.09.
          “Pledgor” means (i) the Borrower and (ii) each Domestic Subsidiary
which owns, directly or indirectly, any Foreign Subsidiary which is a Material
Subsidiary.
          “Proposed Additional Commitment” has the meaning specified in
Section 2.17(a).
          “Purchase” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which any
Loan Party or any Subsidiary (a) acquires any going business or all or
substantially all of the assets of any Person or division or line of business
thereof, whether through purchase of assets, merger or otherwise, or
(b) directly or indirectly acquires (in one transaction or as of the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding partnership interests of a partnership.
          “Reference Banks” means Citibank and PNC Bank, National Association.
          “Register” has the meaning specified in Section 10.06(c).
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          “Reportable Event” means a reportable event as defined in Section 4043
of ERISA and the regulations issued under such section, with respect to a
Pension Plan, excluding, however, such events as to which the PBGC has by
regulation waived the

20



--------------------------------------------------------------------------------



 



requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event pursuant to subsection .22, .23, .27, .28 or .31 of
DOL Regulations Section 4043.
          “Revolving Credit Commitment” means as to any Lender (a) the amount
set forth opposite such Lender’s name on Schedule 2.01 hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assignment and Assumption, the amount set forth as such Lender’s
“Revolving Credit Commitment” in such Assignment and Assumption or (c) if such
Lender has entered into any Assignment and Assumption, the amount set forth as
such Lender’s “Revolving Credit Commitment” in the Register maintained by the
Agent pursuant to Section 10.06(c), as such amount may be reduced pursuant to
Section 2.07. The aggregate amount of the Revolving Credit Commitments on the
Effective Date is $240,000,000.
          “Revolving Loan” means a Loan by a Lender to the Borrower as part of a
Revolving Loan Borrowing and refers to a Base Rate Loan or a Eurodollar Rate
Loan, each of which shall be a “Type” of Revolving Loan.
          “Revolving Loan Borrowing” means a borrowing consisting of
simultaneous Revolving Loans of the same Type made be each of the Lenders
pursuant to Section 2.01(a).
          “Revolving Loan Outstandings” means, at any time, the then aggregate
outstanding principal amount of all Revolving Loans.
          “Required Lenders” means, as of any date of determination, Lenders
having more than 50% of the Aggregate Revolving Credit Commitments or, if the
commitment of each Lender to make Loans has been terminated pursuant to
Section 8.02, Lenders holding in the aggregate more than 50% of the Total
Outstandings; provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
          “SEC” means the Securities and Exchange Commission, or any
Governmental Entity succeeding to any of its principal functions.
          “Solvent” shall mean, with respect to any person on a particular date,
that on such date (i) the fair value of the property of such person is greater
than the total

21



--------------------------------------------------------------------------------



 



amount of liabilities, including, without limitation, contingent liabilities, of
such person, (ii) the present fair salable value of the assets of such person is
not less than the amount that will be required to pay the probable liability of
such person on its debts as they become absolute and matured, (iii) such person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such person’s ability to pay as such debts and liabilities
mature and (iv) such person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such person’s
property would constitute an unreasonably small capital. For purposes of the
definition of “Solvent” above, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing as such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
          “Subsidiary” means, with respect to any Person, any entity, whether
incorporated or unincorporated (including, without limitation, any limited
liability company or limited partnership), of which at least a majority of the
securities ownership interests having by their terms ordinary voting power to
elect a majority of the board of directors or other Persons performing similar
functions is directly or indirectly owned or controlled by such Person or by one
or more of its respective Subsidiaries or by such Person and any one or more of
its respective Subsidiaries.
          “Subsidiary Guaranty” means the Subsidiary Guaranty made by the
Guarantors in favor of the Administrative Agent, the Issuing Banks, the Swing
Loan Bank and the Lenders, substantially in the form of Exhibit F, as
supplemented from time to time pursuant to Section 6.09.
          “Swing Loan” means a Loan made by (a) the Swing Loan Bank pursuant to
Section 2.02 or (b) by any other Lender pursuant to Section 2.04(b).
          “Swing Loan Bank” means Citibank or such other Lenders as shall, with
the consent of each Swing Loan Bank, the Administrative Agent and the Borrower,
have assumed all or any portion of the obligations of a Swing Loan Bank to make
Swing Loans.
          “Swing Loan Borrowing” means a borrowing consisting of a Swing Loan
made by the Swing Loan Bank.
          “Swing Loan Commitment” means an aggregate amount not to exceed
$10,000,000 at any one time.
          “Swing Loan Outstandings” means, at any time, the aggregate
outstanding principal amount of all Swing Loans.

22



--------------------------------------------------------------------------------



 



          “Tax” (including, with correlative meaning, the term “Taxes,”)
includes all federal, state, local and foreign income, profits, franchise, gross
receipts, environmental, capital stock, severances, stamp, payroll, sales,
employment, unemployment, disability, use, property, withholding, excise,
production, value added, occupancy and other taxes, duties or assessments of any
nature whatsoever, together with all interest, penalties and additions imposed
with respect to such amounts and any interest in respect of such penalties and
additions.
          “Tax Return” includes all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns, as well
as attachments thereto and amendments thereof) required to be supplied to a Tax
authority relating to Taxes.
          “Total Commitments” means $240,000,000, as such amount may be
increased or reduced as expressly provided in this Agreement.
          “Total Outstandings” means, at any time, the sum of (i) the Revolving
Loan Outstandings,(ii) the Swing Loan Outstandings and the (iii) the Letter of
Credit Outstandings.
          “Transactions” means the execution, delivery and performance by the
Loan Parties of the Loan Documents, the borrowing of Loans, the issuance of
Letters of Credit and the use of the proceeds thereof.
          “Type” means, with respect to a Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
          “Unfunded Liability” means the amount (if any) by which the present
value of all vested and unvested accrued benefits under a Single Employer Plan
exceeds the fair market value of assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans based on the
actuarial assumptions used by the Plan’s actuary in the most recent annual
valuation of the Plan.
          “United States” and “U.S.” mean the United States of America.
          “Unused Revolving Credit Commitment” means, with respect to each
Lender at any time, (a) such Lender’s Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Loans made by
such Lender (in its capacity as a Lender) and outstanding at such time, plus
(ii) such Lender’s Applicable Percentage of the aggregate Available Amount of
all the Letters of Credit outstanding at such time.

23



--------------------------------------------------------------------------------



 



          Section 1.02 Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
          (c) Article and Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.
          Section 1.03 Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time.

24



--------------------------------------------------------------------------------



 



          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
          Section 1.04 Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
          Section 1.05 Rounding . For the purposes of the calculating the number
of shares of Pledged Equity pursuant to Sections 5.18 and 7.05(c) and the
definition of “Pledged Equity”, if the pledge of 65% of the stock or other
interests of the applicable Material Subsidiary would result in the issuance of
fractional shares, such lower percentage that would be rounded up to 65% if such
percentage were carried to the first decimal point may be used to determine the
number of shares or other interests.
ARTICLE II
THE COMMITMENTS AND LOANS
          Section 2.01 Revolving Loans.
          (a) Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Revolving Loans to the Borrower from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time such Lender’s Unused Revolving Credit Commitment. Anything in
this Agreement to the contrary notwithstanding, the Total Outstandings shall not
on the date of any extension of credit under this Agreement nor on the last day
of an Interest Period for any outstanding Borrowing exceed the Total
Commitments.
          (b) Each Revolving Loan Borrowing shall be in an aggregate amount of
not less than $10,000,000 or a whole multiple of $1,000,000 in excess thereof or
the aggregate Unused Revolving Credit Commitments, if less. Each Revolving Loan
Borrowing shall consist of Revolving Loans of the same Type made on the same day
by the Lenders ratably according to their respective Revolving Credit
Commitments.

25



--------------------------------------------------------------------------------



 



          (c) Within the limits set forth above, each Borrower may from time to
time borrow, prepay pursuant to Section 2.06, repay pursuant to Section 2.08 and
reborrow under this Section 2.01.
          Section 2.02 Swing Loans.
          (a) The Borrower may request the Swing Loan Bank to make, and the
Swing Loan Bank agrees, on the terms and conditions hereof including the
limitation set forth in Section 2.01(b), to make Swing Loans to the Borrower
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding $10,000,000.
          (b) Each Swing Loan shall be a Base Rate Loan.
          (c) Within the limits of the Swing Loan Commitments and the Unused
Revolving Credit Commitments as aforesaid, each Borrower may borrow under this
Section 2.02, prepay pursuant to Section 2.06, repay pursuant to Section 2.08
and reborrow under this Section 2.02.
          Section 2.03 Letters of Credit.
          (a) Each Issuing Bank agrees, on the terms and conditions hereof, to
issue one or more letters of credit (each, a “Letter of Credit”) for the account
of the Borrower, or any Subsidiary of the Borrower, from time to time on any
Business Day during the Availability Period until the date 30 days before the
then scheduled Maturity Date, provided that (i) the aggregate Available Amount
of all Letters of Credit shall not exceed at any time the Letter of Credit
Facility (ii) the Available Amount of such Letters of Credit shall not exceed
the aggregate Unused Revolving Credit Commitments of the Lenders at such time
and (iii) if a Letter of Credit shall be issued for a Subsidiary of the
Borrower, the Borrower shall cause such Subsidiary to be a co-applicant with the
Borrower with respect to such Letter of Credit.
          (b) No Letter of Credit shall have an expiration date (including all
rights of the Borrower or the beneficiary thereof to require renewal of, or to
have automatically renewed, such Letter of Credit) later than 30 days before the
then scheduled Maturity Date (as in effect on the date of issuance of the
applicable Letter of Credit).
          (c) Any Letter of Credit may provide that it will be automatically
renewed annually unless notice is given (1) by the Borrower to the relevant
Issuing Bank not less than five (5) Business Days prior to the date of the
automatic renewal of such Letter of Credit, that such Letter of Credit will not
be renewed, or (2) by the relevant

26



--------------------------------------------------------------------------------



 



Issuing Bank to the Borrower not less than thirty (30) Business Days prior to
the date of the automatic renewal of such Letter of Credit, of its election not
to renew such Letter of Credit; provided, however, that no Issuing Bank shall
give such a notice except (A) at any time during the continuance of any Event of
Default or (B) if any automatic renewal would extend a Letter of Credit
expiration date to later than 30 days prior to the then scheduled Maturity Date.
In either case in which such notice is given pursuant to the preceding sentence,
such Letter of Credit will expire on the date it would otherwise have been
automatically renewed, provided that the terms of such Letter of Credit may
(y) require the relevant Issuing Bank forthwith to give to the named beneficiary
of such Letter of Credit notice of any notice given pursuant to the preceding
sentence and (z) permit the beneficiary, upon receipt of the notice under
clause (y), to draw under such Letter of Credit prior to the date such Letter of
Credit would otherwise have been automatically renewed.
          (d) Within the limits of the Letter of Credit Facility, the Borrower
may request the issuance of Letters of Credit under Section 2.03(a), repay any
Letter of Credit Loans resulting from drawings thereunder and request the
issuance of additional Letters of Credit under Section 2.03(a).
          (e) Each letter of credit listed on Schedule 2.03 shall be deemed to
constitute a Letter of Credit issued hereunder, and each Lender or each
Affiliate of a Lender that is an issuer of such a Letter of Credit shall, for
purposes of Section 2.18, be deemed to be an Issuing Bank for each such letter
of credit, provided than any renewal or replacement of any such letter of credit
shall be issued by an Issuing Bank pursuant to the terms of this Agreement.
          Section 2.04 Revolving Loan Borrowings, Swing Loan Borrowings.
          (a) Revolving Loan Borrowings. (i) Each Revolving Loan Borrowing shall
be made on notice, given not later than (x) 12:00 noon (New York City time) on
the third Business Day prior to the date of a Eurodollar Rate Borrowing, and
(y) 10:00 A.M. (New York City time) on the day of a Base Rate Borrowing, by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof by telecopier, telex, cable or electronic mail. Each notice of a
Revolving Loan Borrowing (a “Notice of Revolving Loan Borrowing”) shall be made
in the form of a written Loan Notice, or orally and confirmed immediately in
writing, by telecopier, telex, cable or electronic mail, in the form of a
written Loan Notice, specifying therein the requested (i) date of such Revolving
Loan Borrowing (which shall be a Business Day), (ii) Type of Revolving Loan
comprising such Revolving Loan Borrowing, (iii) aggregate amount of such
Revolving Loan Borrowing and (iv) in the case of a Revolving Loan Borrowing
comprised of Eurodollar Rate Loans, the Interest Period for each such Revolving
Loan. Each Revolving Lender shall (A) before 11:00 A.M. (New York City time) on
the date of

27



--------------------------------------------------------------------------------



 



such Borrowing (in the case of a Eurodollar Rate Borrowing) and (B) before
1:00 P.M. (New York City time) on the date of such Borrowing (in the case of a
Base Rate Borrowing), make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account in same
day funds, such Lender’s ratable portion of such Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Section 4.02, the Administrative Agent will
make such funds available to the Borrower in such manner as the Administrative
Agent and the Borrower may agree; provided, however, that the Administrative
Agent shall first make a portion of such funds equal to the aggregate principal
amount of any Swing Loan and Letter of Credit Loans as to which the Borrower has
received timely notice made by the Swing Loan Bank or the Issuing Banks, as the
case may be, and by any other Lender and outstanding on the date of such
Revolving Loan Borrowing, plus interest accrued and unpaid thereon to and as of
such date, available to the Swing Loan Bank or the relevant Issuing Banks, as
the case may be, and such other Lenders for repayment of such Swing Loans and
Letter of Credit Loans.
     (ii) Subject to Sections 3.02 and 3.03, each Notice of Revolving Loan
Borrowing shall be irrevocable and binding on the Borrower. In the case of any
Revolving Loan Borrowing by the Borrower which the related Notice of Revolving
Loan Borrowing specifies is to be comprised of Eurodollar Rate Loans, such
Borrower shall indemnify each relevant Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Revolving Loan Borrowing for such Revolving
Loan Borrowing the applicable conditions set forth in Section 4.02, including,
without limitation, any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Revolving Loan to be made by
such Lender as part of such Revolving Loan Borrowing when such Revolving Loan,
as a result of such failure, is not made on such date.
     (iii) Unless the Administrative Agent shall have received notice from a
Lender prior to the time any Revolving Loan Borrowing is required to be made
that such Lender will not make available to the Administrative Agent such
Lender’s ratable portion of such Revolving Loan Borrowing, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the date of such Revolving Loan Borrowing in accordance
with subsection (a)(i) of this Section 2.04 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon,

28



--------------------------------------------------------------------------------



 



for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (A) in the case
of the Borrower, the interest rate applicable at the time to Revolving Loans
comprising such Revolving Loan Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate, provided that the Borrower retains its rights against
such Lender with respect to any damages it may incur as a result of such
Lender’s failure to fund, and notwithstanding anything herein to the contrary,
in no event shall the Borrower be liable to such Lender or any other Person for
the interest payable by such Lender to the Administrative Agent pursuant to this
sentence. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Revolving Loan as part of such Revolving Loan Borrowing for purposes of this
Agreement.
     (iv) The failure of any Lender to make the Revolving Loan to be made by it
as part of any Revolving Loan Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Revolving Loan on the date of such
Revolving Loan Borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Revolving Loan to be made by such other Lender on
the date of any Revolving Loan Borrowing.
     (v) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Section 4.02 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
     (vi) The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Loan or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or to make its payment under
Section 10.04(c).
     (vii) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

29



--------------------------------------------------------------------------------



 



          (b) Swing Loan Borrowings. (i) Each Swing Loan Borrowing shall be made
on oral notice, given not later than 2:00 P.M. (New York City time) on the date
of such proposed Swing Loan Borrowing by the Borrower to the Administrative
Agent (who shall promptly inform the Swing Loan Bank thereof). Promptly
thereafter, the Borrower shall give written notice of the Swing Loan Borrowing
(each such notice a “Notice of Swing Loan Borrowing”) to the Administrative
Agent by electronic mail (which shall give to the Swing Loan Bank prompt notice
thereof by electronic mail), and shall specify therein (i) the date of such
Borrowing (which shall be a Business Day), (ii) the amount of such Borrowing,
(iii) the maturity of such Borrowing (which maturity shall be no later than the
seventh day after the requested date of such Borrowing) and (iv) the account of
the Borrower to which the proceeds of such Borrowing are to be made available.
     (ii) Upon (i) demand by the Swing Loan Bank, each other Lender shall
purchase from the Swing Loan Bank, and the Swing Loan Bank shall sell and assign
to each other Lender, such other Lender’s Applicable Percentage of each
outstanding Swing Loan made by the Swing Loan Bank together with related claims
for accrued and unpaid interest or (ii) an Event of Default of the type referred
to in clauses (a), (f), (g) or (h) of Section 8.01, upon a Change of Control or
any rescission or restoration of any payment received by the Swing Loan Bank in
respect of any Swing Loan (whether as a result of proceedings in bankruptcy or
otherwise), each Lender shall purchase from the Swing Loan Bank, and the Swing
Loan Bank shall sell and assign to each Lender, such Lender’s Applicable
Percentage of each outstanding Swing Loan together with related claims for
accrued and unpaid interest, in each case by making available for the account of
its Applicable Lending Office to the Administrative Agent for the account of the
Swing Loan Bank by deposit to the Administrative Agent at its aforesaid address,
in same day funds, an amount equal to the sum of (x) the portion of the
outstanding principal amount of such Swing Loans to be purchased by such Lender
plus (y) interest accrued and unpaid to and as of such date on such portion of
the outstanding principal amount of such Swing Loans. Each Lender’s obligation
to make such payments to the Administrative Agent for the account of the Swing
Loan Bank under this paragraph (b)(ii), and the Swing Loan Bank’s right to
receive the same, shall be absolute and unconditional and shall not be affected
by any circumstance whatsoever, including, without limitation, the failure of
any other Lender to make its payment under this paragraph (b)(ii), the financial
condition of the Borrower (or any other Person), the existence of any Default,
the failure of any of the conditions set forth in Section 4.02 to be satisfied,
or the termination of the Commitments. Each such payment to the Swing Loan Bank
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender agrees to purchase its Applicable Percentage of such
outstanding Swing Loans as described above on (i) the Business Day on

30



--------------------------------------------------------------------------------



 



which demand therefor is made by the Swing Loan Bank, provided that notice of
such demand is given not later than 11:00 A.M. (New York City time) on such
Business Day or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time. Upon any such assignment by the
Swing Loan Bank to any other Lender of a portion of the Swing Loan Bank’s Swing
Loans, the Swing Loan Bank represents and warrants to such other Lender that the
Swing Loan Bank is the legal and beneficial owner of such interest being
assigned by it, but makes no other representation or warranty and assumes no
responsibility with respect to such Swing Loan, the Loan Documents or any party
thereto. If and to the extent that any Lender shall not have so made the amount
of such Swing Loan available to the Administrative Agent, such Lender agrees to
pay to the Administrative Agent for the account of the Swing Loan Bank forthwith
on demand such amount together with interest thereon, for each day from the date
of demand by the Swing Loan Bank until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate. If such Lender shall pay to the
Administrative Agent such amount for the account of the Swing Loan Bank, such
amount so paid in respect of principal shall constitute a Swing Loan by such
Lender for purposes of this Agreement, and the outstanding principal amount of
the Swing Loans made by the Swing Loan Bank shall be reduced by such amount pro
rata.
          Section 2.05 Conversions or Continuations.
          (a) Each conversion of Loans from one Type to the other and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone
or in the form of a written Conversion or Continuation Notice. Each such notice
must be received by the Administrative Agent not later than 12:00 noon three
(3) Business Days prior to the requested date of any conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans. Each telephonic notice by the Borrower pursuant to
this Section 2.05(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Conversion or Continuation Notice
appropriately completed and signed by an Authorized Officer of the Borrower.
Each conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $10,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Conversion or
Continuation Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a conversion of Loans from one Type to the other or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be converted or continued, (iv) the Type of Loans
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest

31



--------------------------------------------------------------------------------



 



Period with respect thereto. If the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a conversion to, or continuation of Eurodollar Rate Loans in any such
Conversion or Continuation Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
          (b) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.
          (c) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Citibank’s base rate used in
determining the Base Rate promptly following the public announcement of such
change.
          (d) After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than eight Interest Periods in effect with respect to
Loans.
          Section 2.06 Prepayments.
          (a) The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 10:00 a.m. (A) two (2) Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Loans shall be in a
principal amount of $10,000,000 or a whole multiple of $1,000,000 in excess
thereof; if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each

32



--------------------------------------------------------------------------------



 



such prepayment shall be applied to the Loans of the Lenders in accordance with
their respective Applicable Percentages.
          (b) If for any reason the Total Outstandings at any time exceed the
Aggregate Revolving Credit Commitments then in effect, the Borrower shall
immediately prepay Loans in an aggregate amount equal to such excess.
          (c) Loans prepaid pursuant to this Section 2.06 may not be reborrowed.
          Section 2.07 Termination or Reduction of Commitments. The Borrower
may, upon notice to the Administrative Agent, terminate the Aggregate Revolving
Credit Commitments or from time to time permanently reduce the Aggregate
Revolving Credit Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three
(3) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall not
terminate or reduce the Aggregate Revolving Credit Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Revolving Credit Commitments. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Credit Commitments. Any
reduction of the Aggregate Revolving Credit Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Revolving
Credit Commitments shall be paid on the effective date of such termination.
          Section 2.08 Repayment of Loans.
          (a) Revolving Loans. The Borrower shall repay to the Administrative
Agent for the account of each Lender the principal amount of each Revolving Loan
made by such Lender to the Borrower, and each Revolving Loan made by such Lender
shall mature, on the earlier of (i) the last day of the Interest Period for such
Revolving Loan and (ii) the Maturity Date.
          (b) Swing Loans. The Borrower shall repay to the Administrative Agent
for the account of the Swing Loan Bank and each other Lender that has made a
Swing Loan, the outstanding principal amount of each Swing Loan to the Borrower
made by each of them on the earlier of (i) the maturity date specified in the
applicable Notice of Swing Loan Borrowing (which maturity shall be no later than
the seventh day after the requested date of such Borrowing) and (ii) the
Maturity Date.

33



--------------------------------------------------------------------------------



 



          Section 2.09 Interest.
          (a) Subject to Section 2.09(b), (i) each Eurodollar Rate Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the Eurodollar Rate for such Interest Period
plus the respective Applicable Margin; and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate.
          (b) If any principal of or interest on any Loan or any fee or other
amount payable by the Loan Parties hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to the
Default Rate to the fullest extent permitted by applicable laws. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
          Section 2.10 Interest Rate Determination. (a) Each Reference Bank
agrees to furnish to the Administrative Agent timely information for the purpose
of determining each Eurodollar Rate. If any one or more of the Reference Banks
shall not furnish such timely information to the Administrative Agent for the
purpose of determining any such interest rate, the Administrative Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks. The Administrative Agent shall give prompt notice to
the Borrower and the Lenders of the applicable interest rate determined by the
Administrative Agent and the rate, if any, furnished by each Reference Bank if
the screen rate is unavailable.
          (b) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Loans in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders and such Loans will
automatically, on the last day of the then existing Interest Period therefor,
convert into Base Rate Loans.
          (c) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Loans comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Loans shall
automatically, on the last day of the then existing Interest Period therefor,
convert into Base Rate Loans.

34



--------------------------------------------------------------------------------



 



          (d) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Loan will automatically, on the last day of
the then existing Interest Period therefor, convert into a Base Rate Loan and
(ii) the obligation of the Lenders to make, or to convert Loans into, Eurodollar
Rate Loans shall be suspended.
          (e) If the Reuters LIBOR 01 Screen is unavailable and fewer than two
Reference Banks furnish timely information to the Administrative Agent for
determining the Eurodollar Rate for any Eurodollar Rate Loans:
     (i) the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Loans,
     (ii) each outstanding Eurodollar Rate Loan will automatically, on the last
day of the then existing Interest Period therefor, convert into a Base Rate Loan
(or if such Loan is then a Base Rate Loan, will continue as a Base Rate Loan),
and
     (iii) the obligation of the Lenders to make Eurodollar Rate Loans or to
convert Loans into Eurodollar Rate Loans shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
          Section 2.11 Fees.
          (a) Facility Fee. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
facility fee equal to the respective Applicable Margin times the Aggregate
Revolving Credit Commitments. The facility fee shall accrue at all times from
and including the Closing Date to but excluding the Maturity Date, including at
any time during which one or more of the conditions in Article IV is not met,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing December 31, 2007, and on
the Maturity Date (and, if applicable, thereafter on demand).
          (b) Letter of Credit Fees. The Borrower shall pay the following
amounts with respect to Letters of Credit issued by any Issuing Bank:
     (i) to the Administrative Agent for the account of each Issuing Bank with
respect to each Letter of Credit issued by such Issuing Bank, an issuance fee
equal to 0.125% per annum of the Available Amount of such Letter of Credit, due
and payable in arrears on (A) the last Business Day of each March, June,

35



--------------------------------------------------------------------------------



 



September and December, commencing on the first day following the issuance of
such Letter of Credit and (B) the Maturity Date (and, if applicable, thereafter
on demand); and
     (ii) to the Administrative Agent for the ratable account of each Lender, a
letter of credit fee equal to a rate per annum equal to the Applicable Margin
for Eurodollar Rate Loans on the Available Amount of all outstanding Letters of
Credit. The letter of credit fee shall accrue at all times from and including
the Closing Date to and including the Maturity Date, including at any time
during which one or more of the conditions in Section 4.02 is not met, and shall
be due and payable in arrears on (A) the last Business Day of each March, June,
September and December, commencing December 31, 2007 and (B) the Maturity Date
(and, if applicable, thereafter on demand).
          (c) Other Fees. The Borrower shall pay to the Administrative Agent for
its own account such fees as have been agreed between the Borrower and the
Administrative Agent.
          Section 2.12 Computation of Interest and Fees. All computations of
interest for Base Rate Loans shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed when the Base Rate is
determined pursuant to clause (b) of the definition of Base Rate. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.14(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
          Section 2.13 Evidence of Debt. The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of

36



--------------------------------------------------------------------------------



 



any Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
          Section 2.14 Payments Generally; Administrative Agent’s Clawback.
          (a) General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
          (b) Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.14(b) shall be conclusive, absent
manifest error.
          Section 2.15 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of

37



--------------------------------------------------------------------------------



 



any principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (ii) the provisions of this Section 2.15 shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 2.15 shall
apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
          Section 2.16 Increase in the Aggregate Revolving Credit Commitments.
(a) The Borrower may, at any time but in any event not more than once in any
calendar year prior to the Maturity Date, by notice to the Administrative Agent
in the form attached hereto as Exhibit C, request that the aggregate amount of
the Revolving Credit Commitments be increased by an amount of at least
$10,000,000 or an integral multiple of $5,000,000 in excess thereof (each a
“Commitment Increase”) to be effective as of a date that is at least 90 days
prior to the scheduled Maturity Date then in effect (the “Increase Date”) as
specified in the related notice to the Administrative Agent; provided, however
that (i) in no event shall the aggregate amount of the Revolving Credit
Commitments at any time exceed $350,000,000 and (ii) on the date of any request
by the Borrower for a Commitment Increase and on the related Increase Date the
conditions set forth in Section 4.03 shall have been satisfied.

38



--------------------------------------------------------------------------------



 



          (b) The Administrative Agent shall promptly notify the Lenders of a
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Revolving Credit Commitments (the “Commitment Date”). Each Lender that is
willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to increase its Revolving Credit Commitment. If the Lenders notify
the Administrative Agent that they are willing to increase the amount of their
respective Revolving Credit Commitments by an aggregate amount that exceeds the
amount of the requested Commitment Increase, the requested Commitment Increase
shall be allocated among the Lenders pro rata in accordance with the aggregate
Revolving Loan Commitments of such Increasing Lenders.
          (c) Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the requested Commitment Increase. If the aggregate
amount by which the Lenders are willing to participate in any requested
Commitment Increase on any such Commitment Date is less than the requested
Commitment Increase, then the Borrower may extend offers to one or more Eligible
Assignees to participate in any portion of the requested Commitment Increase
that has not been committed to by the Lenders as of the applicable Commitment
Date; provided, however, that the Revolving Credit Commitment of each such
Eligible Assignee shall be in an amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof.
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.16(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Revolving
Credit Commitment of each Increasing Lender for such requested Commitment
Increase shall be so increased by such amount (or by the amount allocated to
such Lender pursuant to the last sentence of Section 2.16(b)) as of such
Increase Date; provided, however, that the Administrative Agent shall have
received on or before such Increase Date the following, each dated such date:
     (i) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and an opinion of
counsel for the Borrower (which may be in-house counsel) satisfactory to the
Administrative Agent;

39



--------------------------------------------------------------------------------



 



     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Administrative Agent (each an
“Assumption Agreement”), duly executed by such Assuming Lender, the
Administrative Agent and the Borrower; and
     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment in a writing satisfactory to the
Borrower and the Administrative Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.16(d) and in Section 4.03, the
Administrative Agent shall notify the Lenders (including, without limitation,
each Assuming Lender) and the Borrower, on or before 1:00 P.M. (New York City
time), by telecopier, of the occurrence of the Commitment Increase to be
effected on such Increase Date and shall record in the Register the relevant
information with respect to each Increasing Lender and each Assuming Lender on
such date.
          (e) On the Increase Date, if any Revolving Loans are then outstanding,
the Borrower shall borrow from all or certain of the Lenders and/or (subject to
compliance by the Borrower with Section 3.05) prepay Revolving Loans of all or
certain of the Lenders such that, after giving effect thereto, the Revolving
Loans (including, without limitation, the Types and Interest Periods thereof)
shall be held by the Lenders (including for such purposes the Increasing Lenders
and the Assuming Lenders) ratably in accordance with their respective Applicable
Percentage after giving effect to such Commitment Increase. On and after each
Increase Date, the Applicable Percentage of each Lender’s participation in Loans
shall be calculated after giving effect to each such Commitment Increase.
          Section 2.17 Extension of Maturity Date.
          (a) The Borrower may, by notice to the Administrative Agent (which
shall promptly notify the Lenders) not less than 45 days and not more than
90 days prior to each of the first and second anniversaries of the Closing Date
(each anniversary, an “Anniversary Date”, request that each Lender extend such
Lender’s Maturity Date to the date (the “Extended Maturity Date”) that is one
year after the then scheduled Maturity Date. Each Lender, acting in its sole
discretion, shall, by written notice to the Administrative Agent given no later
than the date (the “Consent Date”) that is 20 days prior to the relevant
Anniversary Date (provided that, if such date is not a Business Day, the Consent
Date shall be the next succeeding Business Day), advise the Administrative Agent
as to:

40



--------------------------------------------------------------------------------



 



     (i) whether such Lender agrees to such extension of its Maturity Date (each
Lender so agreeing to such extension being an “Extending Lender”); and
     (ii) only if such Lender is an Extending Lender, whether such Lender also
irrevocably offers to increase the amount of its Revolving Credit Commitment in
connection with the replacement of one or more Non-Extending Lenders (each
Lender so offering to increase its Revolving Credit Commitment being an
“Increasing and Extending Lender” as well as an Extending Lender) and, if so,
the amount of the additional Revolving Credit Commitment such Lender so
irrevocably offers to assume hereunder (such Lender’s “Proposed Additional
Commitment”).
Each Lender that determines not to extend its Maturity Date (a “Non-Extending
Lender”) shall notify the Administrative Agent (which shall notify the Lenders)
of such fact promptly after such determination but in any event no later than
the Consent Date, and any Lender that does not advise the Administrative Agent
in writing on or before the Consent Date shall be deemed to be a Non-Extending
Lender and (without limiting the Borrower’s rights under this Section 2.17)
shall have no liability to the Borrower in connection therewith. The election of
any Lender to agree to such extension shall not obligate any other Lender so to
agree. The Administrative Agent shall notify the Borrower of each Lender’s
determination under this Section 2.17(a) no later than the date 15 days prior to
the relevant Anniversary Date (or, if such date is not a Business Day, on the
next preceding Business Day).
     (b) (i) If all of the Lenders are Extending Lenders, then, effective as of
the Consent Date, the Maturity Date of each Lender shall be extended to the
Extended Maturity Date as provided in Section 2.17(b)(ii)(1), and the respective
Revolving Credit Commitments of the Lenders will not be subject to change at
such Consent Date pursuant to this Section 2.17.
     (ii) If and only if the sum of (x) the aggregate amount of the Revolving
Credit Commitments of the Extending Lenders (that are not Increasing and
Extending Lenders) plus (y) the aggregate amount of the Proposed Additional
Commitments of the Increasing and Extending Lenders (such sum, the “Extending
Commitments”) shall be equal to at least 50% of the then total Revolving Credit
Commitments, then:
(1) effective as of the Consent Date, the Maturity Date of each Extending Lender
shall be extended to the Extended Maturity Date;
(2) the Borrower shall (so long as no Event of Default shall have occurred and
be continuing) have the right, but not the obligation, during

41



--------------------------------------------------------------------------------



 



the period commencing on the Consent Date and ending on the immediately
succeeding Anniversary Date to replace each Non-Extending Lender as a party to
this Agreement in accordance with Section 2.17(c); and
(3) the Administrative Agent shall notify the Issuing Banks and the Swing Loan
Bank of the Extended Maturity Date and the Lenders whose Maturity Dates are the
Extended Maturity Date, and each Issuing Bank and the Swing Loan Bank, acting in
its sole discretion, shall determine whether it shall elect to extend its
Maturity Date to the Extended Maturity Date and shall so notify the
Administrative Agent, at which time such Issuing Bank’s obligation to issue
Letters of Credit pursuant to Section 2.03 and the Swing Loan Bank’s obligation
to make Swing Loan pursuant to Section 2.02 shall be extended to the date that
is 30 days prior to the Extended Maturity Date.
     (iii) If neither of the conditions specified in clause (i) or clause (ii)
of this Section 2.17(b) is satisfied, then neither the Maturity Date nor the
Commitment of any Lender will change pursuant to this Section 2.17 on such
Consent Date, and the Borrower will not have the right to take any of the
actions specified in Section 2.17(b)(ii)(2).
          (c) Replacement by the Borrower of Non-Extending Lenders pursuant to
Section 2.17(b)(ii)(2) shall be effected as follows (certain terms being used in
this Section 2.17(c) having the meanings assigned to them in Section 2.17(d)) on
the relevant Assignment Date:
     (i) the Assignors shall severally assign and transfer to the Assignees, and
the Assignees shall severally purchase and assume from the Assignors, all of the
Assignors’ rights and obligations (including, without limitation, the Assignors’
respective Revolving Credit Commitments) hereunder and under the Notes;
     (ii) each Assignee shall pay to the Administrative Agent, for account of
the Assignors, an amount equal to such Assignee’s Share of the aggregate
outstanding principal amount of the Loans then held by the Assignors; and
     (iii) the Borrower shall pay to the Administrative Agent, for account of
the Assignors, all interest, fees and other amounts (other than principal of
outstanding Loans) then due and owing to the Assignors by the Borrower hereunder
(including, without limitation, payments due such Assignors, if any, under
Sections 3.01 and 3.04).

42



--------------------------------------------------------------------------------



 



The assignments provided for in this Section 2.17(c) shall be effected on the
relevant Assignment Date in accordance with Section 10.06 and pursuant to one or
more Assignments and Assumptions. After giving effect to such assignments, each
Assignee shall have a Revolving Credit Commitment hereunder (which, if such
Assignee was a Lender hereunder immediately prior to giving effect to such
assignment, shall be in addition to such Assignee’s existing Revolving Credit
Commitment) in an amount equal to the amount of its Assumed Commitment. Upon any
such termination or assignment, each Assignor shall cease to be a party hereto
to the extent of its assignment but shall continue to be obligated under and be
entitled to the benefits of Section 10.04, as well as to any fees and other
amounts accrued for its account under Sections 2.11, 3.01 or 3.04 and not yet
paid.
          (d) For purposes of this Section 2.17 the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
          “Assigned Commitments” means the Commitments of Non-Extending Lenders
to be replaced pursuant to Section 2.17(b)(ii)(2).
          “Assignees” means, at any time, Increasing and Extending Lenders and,
if the Assigned Commitments exceed the aggregate amount of the Proposed
Additional Commitments, one or more New Lenders.
          “Assignment Date” means the relevant Anniversary Date or such earlier
date as shall be acceptable to the Borrower, the relevant Assignors, the
relevant Assignees and the Administrative Agent.
          “Assignors” means, at any time, the Non-Extending Lenders to be
replaced by the Borrower pursuant to Section 2.17(b)(ii)(2).
          The “Assumed Commitment” of each Assignee shall be determined as
follows:
          (a) If the aggregate amount of the Proposed Additional Commitments of
all of the Increasing Lenders shall exceed the aggregate amount of the Assigned
Commitments, then (i) the amount of the Assumed Commitment of each Increasing
and Extending Lender shall be equal to (x) the aggregate amount of the Assigned
Commitments multiplied by (y) a fraction, the numerator of which is equal to
such Increasing and Extending Lender’s Revolving Credit Commitment as then in
effect and the denominator of which is the aggregate amount of the Revolving
Credit Commitments of all Increasing and Extending Lenders as then in effect;
and (ii) no New Lender shall be

43



--------------------------------------------------------------------------------



 



entitled to become a Lender hereunder pursuant to Section 2.17(c) (and,
accordingly, each New Lender shall have an Assumed Commitment of zero).
          (b) If the aggregate amount of the Proposed Additional Commitments of
all of the Increasing and Extending Lenders shall be less than or equal to the
aggregate amount of the Assigned Commitments, then: (i) the amount of the
Assumed Commitment of each Increasing and Extending Lender shall be equal to
such Increasing and Extending Lender’s Proposed Additional Commitment; and
(ii) the excess, if any, of the aggregate amount of the Assigned Commitments
over the aggregate amount of the Proposed Additional Commitments shall be
allocated among New Lenders in such a manner as the Borrower and the
Administrative Agent may agree.
          (c) “Share” means, as to any Assignee, a fraction the numerator of
which is equal to such Assignee’s Assumed Commitment and the denominator of
which is the aggregate amount of the Assumed Commitments of all the Assignees.
          Section 2.18 Issuance of Letters of Credit.
          (a) Request for Issuance.
     (i) Each Letter of Credit issued after the date hereof shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the proposed issuance of such Letter of Credit (or such
shorter period of time as may be acceptable to the applicable Issuing Bank), by
the Borrower to the applicable Issuing Bank. Each such notice of issuance of a
Letter of Credit (a “Notice of Issuance”) shall be by telephone, confirmed
immediately in writing by telecopier, specifying therein the requested (A) date
of such issuance (which shall be a Business Day), (B) Available Amount of such
Letter of Credit, (C) expiration date of such Letter of Credit, (D) name and
address of the beneficiary of such Letter of Credit and (E) form of such Letter
of Credit, and shall be accompanied by such application and agreement for letter
of credit (each such application and agreement being herein called a “Letter of
Credit Agreement”) as the Issuing Bank may specify to the Borrower for use in
connection with such requested Letter of Credit.
     (ii) If the requested form of such Letter of Credit is reasonably
acceptable to the applicable Issuing Bank, the Issuing Bank will, upon
fulfillment of the applicable conditions set forth in Article 4.02, make such
Letter of Credit available to the Borrower at its address set forth on
Schedule 10.02 or as otherwise agreed with the Borrower in connection with such
issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.

44



--------------------------------------------------------------------------------



 



     (iii) By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) and without any further action on the part
of the applicable Issuing Bank or the Lenders, such Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. The Borrower hereby agrees to each such participation. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender further acknowledges
and agrees that its participation in each Letter of Credit will be automatically
adjusted to reflect such Lender’s Applicable Percentage of the Available Amount
of such Letter of Credit at each time such Lender’s Revolving Credit Commitment
is amended pursuant to the operation of Section 2.16 or 2.17, as applicable, by
an assignment in accordance with Section 10.06 or otherwise pursuant to this
Agreement.
          (b) Drawing and Reimbursement.
     (i) The payment by an Issuing Bank of a draft drawn under any Letter of
Credit shall constitute for all purposes of this Agreement the making by such
Issuing Bank of a Letter of Credit Loan, which shall be a Base Rate Loan, in the
amount of such draft. Each Issuing Bank shall give prompt notice (and such
Issuing Bank will use its commercially reasonable efforts to deliver such notice
within one Business Day) to the Borrower and the Administrative Agent of each
drawing under any Letter of Credit issued by it. Upon written demand by such
Issuing Bank, with a copy of such demand to the Administrative Agent, each
Lender shall pay to the Administrative Agent such Lender’s Applicable Percentage
of such outstanding Letter of Credit Loan, by making available for the account
of its Applicable Lending Office to the Administrative Agent for the account of
such Issuing Bank, by deposit to the Administrative Agent’s Account, in same day
funds, an amount equal to the portion of the outstanding principal amount of
such Letter of Credit Loan to be funded by such Lender. Promptly after receipt
thereof, the Administrative Agent shall transfer such funds to such Issuing
Bank. Each Lender agrees to fund its Applicable Percentage of such outstanding
Letter of Credit Loan on (i) the Business Day on which demand therefor is made
by such Issuing Bank, provided that notice of such demand is given not later
than 11:00 A.M. (New York City time) on such Business Day, or (ii) the first
Business Day next succeeding such demand if notice of such demand

45



--------------------------------------------------------------------------------



 



is given after such time. If and to the extent that any Lender shall not have so
made the amount of such Letter of Credit Loan available to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent forthwith on demand
such amount together with interest thereon, for each day from the date of demand
by any such Issuing Bank until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate for its account or the account
of such Issuing Bank, as applicable. If such Lender shall pay to the
Administrative Agent such amount for the account of any such Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Loan made by such Lender on such Business Day for purposes of
this Agreement, and the outstanding principal amount of the Letter of Credit
Loan made by such Issuing Bank shall be reduced by such amount on such Business
Day.
     (ii) The Lenders’ obligations to make such payments to the applicable
Issuing Bank under this paragraph (b), and the applicable Issuing Bank’s right
to receive the same, shall be absolute and unconditional and shall not be
affected by any circumstance whatsoever, the financial condition of the Borrower
(or any other account party), the existence of any Default, the failure of any
of the conditions set forth in Article IV to be satisfied, or the termination of
the Commitments. Each such payment to the applicable Issuing Bank shall be made
without any offset, abatement, withholding or reduction whatsoever.
     (c) Each Issuing Bank shall furnish (i) to the Administrative Agent on the
first Business Day of each month a written report summarizing issuance and
expiration dates of Letters of Credit issued by it during the preceding month
and drawings during such month under all Letters of Credit and (ii) to the
Administrative Agent and each Lender on the first Business Day of each calendar
quarter a written report setting forth the average daily aggregate Available
Amount during the preceding calendar quarter of all Letters of Credit issued by
it.
     (d) The failure of any Lender to make the Letter of Credit Loan to be made
by it on the date specified in Section 2.18(b) shall not relieve any other
Lender of its obligation hereunder to make its Letter of Credit Loan on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Letter of Credit Loan to be made by such other Lender on such date.
     (e) Obligations Absolute. The obligations of the Borrower under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument
relating to any Letter of Credit (and the obligations of the Lenders to purchase
portions of Letter of Credit Loans pursuant to paragraph (b) above) shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other

46



--------------------------------------------------------------------------------



 



agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
the Issuing Bank or the Lenders of any draft or the reimbursement by the
Borrower thereof):
     (i) any lack of validity or enforceability of this Agreement, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (this Agreement and all of the other foregoing being,
collectively, the “L/C Related Documents”);
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (iii) the existence of any claim, set off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including, without limitation, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower.

47



--------------------------------------------------------------------------------



 



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
          Section 3.01 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Entity in accordance with
applicable law.
          (b) Payment of Other Taxes by the Borrower. Without limiting
Section 3.01(a), the Borrower shall timely pay any Other Taxes to the relevant
Governmental Entity in accordance with applicable law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Taxes imposed
or asserted on or attributable to amounts payable under this Section 3.01) paid
by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Entity. A certificate
as to the amount of such payment or liability delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Entity, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Entity evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

48



--------------------------------------------------------------------------------



 



          (e) Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), on or prior to the Closing Date, or in the case of a Lender that is an
assignee or transferee of an interest under this Agreement pursuant to
Section 10.06(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the Closing Date, or in
the case of a Foreign Lender that is an assignee or transferee of an interest
under this Agreement pursuant to Section 10.06(b) (unless the respective Foreign
Lender was already a Foreign Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Foreign Lender (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
     (i) duly and validly completed copies of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party,
     (ii) duly and validly completed copies of Internal Revenue Service
Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate (a “Non-Bank Certificate”) to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (y) duly completed copies of
Internal Revenue Service Form W-8BEN, or

49



--------------------------------------------------------------------------------



 



     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly and
validly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
In addition, each Lender agrees that from time to time after the Closing Date
provided there has not been a Change in Law that makes it unable to do so, when
a lapse in time or change in circumstances renders the previous certification
obsolete or inaccurate in any material respect, it will deliver to the Borrower
new duly completed original signed copies of Internal Revenue Service
Form W-8ECI, Form W-8BEN (with respect to the benefits of any income tax
treaty), or Form W-8BEN (with respect to the portfolio interest exemption) and a
Non-Bank Certificate, as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note. Notwithstanding anything
to the contrary contained in Section 3.01(a), (x) the Borrower shall be
entitled, to the extent it is required to do so by law, to deduct or withhold
income or similar taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, fees or other
amounts payable hereunder for the account of any Foreign Lender to the extent
that such Lender has not provided to the Borrower United States Internal Revenue
Service Forms that establish a complete exemption from such deduction or
withholding (or, in the case of a Foreign Lender that has established a reduced
rate of withholding, up to such reduced rate) and (y) the Borrower shall not be
obligated pursuant to Section 3.01(a) to gross up payments to be made to a
Lender in respect of income or similar taxes imposed by the United States if
such Lender has not provided the Borrower the Internal Revenue Service Forms
required to be provided the Borrower pursuant to this Section 3.01(e).
          (f) Treatment of Certain Refunds. If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 3.01 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Entity with respect
to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Entity) to the Administrative Agent or such Lender in the event the
Administrative Agent or such

50



--------------------------------------------------------------------------------



 



Lender is required to repay such refund to such Governmental Entity. This
Section 3.01(f) shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
          (g) Form W-9. Each Lender that is a United States person (as such term
is defined in Section 7701(a)(30) of the Code) for United States federal income
tax purposes agrees to provide the Borrower with two accurate and complete
signed original copies of Internal Revenue Service Form W-9 (Request for
Taxpayer Identification Number and Certification), or any successor form, on or
prior to the date hereof (or on the date such Lender becomes a Lender hereunder
as provided in Section 10.06(b)), when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate.
          (h) Alternative Lending Office. If the Borrower is required to pay
Lender any additional amounts pursuant to this Section 3.01, such Lender shall,
upon the reasonable request of the Borrower, use reasonable efforts to select an
alternative Lending Office which would not result in the imposition of such
Taxes or Other Taxes; provided, however, that no Lender shall be obligated to
select an alternative Lending Office if such Lender Party determines that (i) as
a result of such selection such Lender would be in violation of an applicable
law, regulation, or treaty, or would incur unreasonable additional costs or
expenses or (ii) such selection would be inadvisable for regulatory reasons or
inconsistent with the interests of such Lender.

51



--------------------------------------------------------------------------------



 



          Section 3.02 Illegality. If any Lender determines that any Change in
Law has made it unlawful, or that any Governmental Entity has asserted that it
is unlawful, for any Lender or its applicable Lending Office to make, maintain
or fund Eurodollar Rate Loans, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Entity has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
          Section 3.03 Inability to Determine Rates. If the Required Lenders
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
          Section 3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
          (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,

52



--------------------------------------------------------------------------------



 



deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
     (ii) change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender,
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Section 3.04(a) or (b) and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof provided such amounts do not relate to any
period which is more than six (6) months prior to the Borrower’s receipt of such
certificate.
          (d) Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not

53



--------------------------------------------------------------------------------



 



constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
          (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.
          Section 3.05 Compensation for Losses. Upon demand of any Lender (with
a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:
          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
          (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
          (c) any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees

54



--------------------------------------------------------------------------------



 



payable to terminate the deposits from which such funds were obtained. The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
          Section 3.06 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Entity for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then upon request of the Borrower, such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Entity for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
          Section 3.07 Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT
          Section 4.01 Conditions of Effectiveness. This Agreement shall become
effective as of the Closing Date, subject to the following conditions precedent:

55



--------------------------------------------------------------------------------



 



          (a) The Administrative Agent shall have received the following, each
of which shall be originals or telecopies (followed promptly by originals), each
properly executed by an Authorized Officer of the signing Loan Party, and each
in form and substance satisfactory to the Administrative Agent and each of the
Lenders:
     (i) executed counterparts of this Agreement;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) counterparts of the Subsidiary Guaranty executed by each Domestic
Subsidiary which is a Material Subsidiary; and
     (iv) counterparts of the Pledge Agreements executed by the Borrower.
          (b) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by an Authorized Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
     (i) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Authorized Officers of each Loan Party
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Authorized Officer thereof authorized to act as
an Authorized Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
     (ii) the Organization Documents of each Material Subsidiary and such other
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
     (iii) favorable opinions of Buchanan Ingersoll & Rooney PC, special counsel
to the Loan Parties, and Lavery, de Billy, S.E.N.C.R.L./L.L.P, special Quebec
counsel to the Loan Parties as to such matters concerning the Loan Parties and
the Loan Documents as the Administrative Agent and Lenders may reasonably
request;

56



--------------------------------------------------------------------------------



 



     (iv) a favorable opinion of Chadbourne & Parke MNP, special U.K. counsel to
the Administrative Agent;
     (v) such other documents as the Administrative Agent, any Lender or their
counsel may have reasonably requested;
     (vi) evidence reasonably satisfactory to the Required Lenders that the
Borrower has repaid all outstanding obligations under the Existing Credit
Facility (other than the Existing Letters of Credit); and
     (vii) satisfactory Lien search results with respect to the Borrower and
each Guarantor.
          (c) The representations and warranties of the Borrower and each other
Loan Party contained in Article V and in the other Loan Documents shall be true
and correct on and as of the Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all respects as of such earlier date.
          (d) No Default shall exist, or would result from such proposed
Borrowing or from the application of the proceeds thereof.
          (e) The Administrative Agent shall have received payment of all
amounts due and payable with respect to reasonable out-of-pocket costs, fees and
expenses (including, without limitation, reasonable legal fees and expenses
incurred by its special counsel and special Quebec counsel) incurred through the
Closing Date in connection with the Administrative Agent’s due diligence
investigation of the Borrower and its Subsidiaries and the negotiation of the
Loan Documents.
          Section 4.02 Conditions to Borrowing and Issuance of Letters of
Credits. The obligation of each Lender to honor any Notice of Revolving Loan
Borrowing, the Swing Loan Bank to honor any Notice of Swing Loan Borrowing and
of each Issuing Bank to issue any Letter of Credit is subject to the following
conditions precedent:
          (a) The representations and warranties of the Borrower and each other
Loan Party contained in Article V (other than the representation set forth in
Section 5.06) shall be true and correct on and as of the date of the Borrowing
or issuance, both before and after giving effect to the application of proceeds
of such Borrowing, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

57



--------------------------------------------------------------------------------



 



          (b) No Default shall exist, or would result from such proposed
Borrowing or from the application of the proceeds thereof.
          (c) The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.
          (d) The Administrative Agent shall have received on or prior to such
Borrowing payment of all reasonable out-of-pocket costs, fees and expenses then
owing hereunder or under the Fee Letter.
          Section 4.03 Conditions to Commitment Increases. Each Commitment
Increase requested by the Borrower pursuant to Section 2.16 subject to the
following conditions precedent:
          (a) The representations and warranties of the Borrower and each other
Loan Party contained in Article V shall be true and correct on and as of the
applicable Increase Date, both before and after giving effect to such Commitment
Increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.
          (b) No Default shall exist, or would result from such proposed
Commitment Increase.
          (c) The Administrative Agent shall have received on or prior to such
Increase Date payment of all reasonable out-of-pocket costs, fees and expenses
then owing hereunder.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Administrative Agent, the
Issuing Banks and the Lenders that:
          Section 5.01 Organization, Good Standing and Qualification. The
Borrower and each other Loan Party is an entity duly organized, validly existing
and in good standing under the laws of its respective jurisdiction of
organization and has all requisite corporate, partnership or limited liability
power and authority to own and operate its material properties and assets and to
carry on its business as currently conducted in all material respects and is
qualified to do business and is in good standing as a foreign entity in each
jurisdiction where the ownership or operation of its properties and assets or
conduct of its business requires such qualification, except where the failure

58



--------------------------------------------------------------------------------



 



to be so qualified as a foreign entity or be in good standing would not be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect.
          Section 5.02 Authority. Each Loan Party has all requisite power and
authority and has taken all action necessary in order to execute, deliver and
perform its obligations under the Loan Documents and to consummate, on the terms
and subject to the conditions thereof, the transactions contemplated thereby;
each Loan Document has been duly executed and delivered by each Loan Party
thereto and is a valid and legally binding agreement of such Loan Party
enforceable against such Loan Party in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles (the “Bankruptcy and Equity Exception”).
          Section 5.03 Governmental Filings; No Violations.
          (a) No notices, reports, registrations or other filings are required
to be made by any Loan Party with, and no consents, registrations, approvals,
permits or authorizations required to be obtained by any Loan Party from, any
United States or foreign federal, state, or local governmental or regulatory
authority, agency, commission, body or other governmental entity (each a
“Governmental Entity”), in connection with the execution and delivery of the
Loan Documents and the consummation by each Loan Party of the transactions
contemplated hereby, except for those notices, reports, registrations or other
filings that have been obtained or which the failure to make or obtain would not
be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect or prevent, materially delay or materially impair the ability of
any Loan Party to perform its obligations under the Loan Documents.
          (b) The execution, delivery and performance of the Loan Documents and
the consummation by each Loan Party of the transactions contemplated hereby will
not constitute or result in (i) a breach of any applicable law or regulation,
(ii) a breach or violation of, or a default under, either the articles of
incorporation or by-laws (or comparable governing instruments) of such Loan
Party or (iii) a breach or violation of, a default under, the acceleration of
any obligations, the loss of any right or benefit, or the creation of a lien,
pledge, security interest or other encumbrance on the assets of the Borrower or
any Subsidiary of the Borrower other than the Liens described in clause (l) or
(m) of the definition of Permitted Liens (with or without notice, lapse of time
or both) pursuant to, any agreement, lease, contract, note, mortgage, indenture,
arrangement or other obligation not otherwise terminable by the other party
thereto on ninety days or less notice (“Contracts”) binding upon the Borrower or
any Subsidiary of the Borrower or any Law or governmental or non-governmental
permit or license to which the Borrower or any of its Subsidiaries is subject.

59



--------------------------------------------------------------------------------



 



          Section 5.04 Financial Statements. The Borrower has furnished to the
Lenders (a) the Audited Financial Statements and (b) the unaudited consolidated
financial statements of the Borrower and its Subsidiaries for the period ended
June 30, 2007 (collectively the “Financial Statements”). Each of the Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and (ii) fairly present the financial condition of the Borrower and its
respective Subsidiaries as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and, in the case of such unaudited statements, except for absence of
footnotes and normal year-end audit adjustments.
          Section 5.05 Disclosure. No written information, exhibit or report
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation and syndication of this Agreement or
pursuant to the terms of this Agreement contained, as of the respective dates
thereof, any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein, taken as a whole, not
misleading.
          Section 5.06 Material Adverse Change. No event or condition has
occurred since the date of the Audited Financial Statements that has had, or
could reasonably be expected to have, a Material Adverse Change.
          Section 5.07 Litigation. Except as set forth on Schedule 5.07, there
are no civil, criminal or administrative actions, litigation, suits, claims,
hearings, investigations, reviews or proceedings (collectively, “Litigation
Claims”), pending or, to the knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries, which could reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect or that could
reasonably be expected to materially and adversely affect the legality, validity
or enforceability of the Loan Documents. There are no material SEC inquiries or
investigations, other material governmental inquiries or investigations or
material internal investigations pending, or to the knowledge of the Borrower,
threatened, in each case regarding any accounting practices of the Borrower or
any of its Subsidiaries or any malfeasance by any director or executive officer
of the Borrower or any of its Subsidiaries.
          Section 5.08 Employee Benefits.
          (a) All Compensation and Benefit Plans of the Borrower and each of its
Subsidiaries, to the extent subject to ERISA and the Code, are in compliance in
all material respects with the applicable provisions of ERISA, the Code and any
other applicable Law. Each Compensation and Benefit Plan of the Borrower and
each of its

60



--------------------------------------------------------------------------------



 



Subsidiaries that is an “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA (a “Pension Plan”) and that is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
(or opinion letter, if applicable) from the IRS, and nothing has occurred,
whether by action or failure to act, that would reasonably be expected to cause
the loss of such qualification or that would reasonably be expected to result in
penalties or fines to the Borrower or any of its Subsidiaries related to such
loss of qualification. There is no material pending or, to the knowledge of the
Borrower, threatened litigation or other governmental proceeding relating to any
of the Compensation and Benefit Plans of the Borrower and each of its
Subsidiaries. Neither the Borrower nor any of its Subsidiaries has engaged in a
transaction with respect to any Compensation and Benefit Plan that, assuming the
taxable period of such transaction expired as of the date hereof, would subject
the Borrower or any of its Subsidiaries to a material tax or penalty imposed by
either Section 4975 of the Code or Section 502(i) of ERISA.
          (b) No ERISA Event has occurred or is reasonably expected to occur.
          (c) All contributions (and premium payments in respect of) required to
be made under the terms of any Compensation and Benefit Plan of the Borrower and
its Subsidiaries or applicable Law subject to United States law have been timely
made or have been reflected on the most recent consolidated balance sheet filed
or incorporated by reference in the Company Reports. Neither the Borrower nor
any of its Subsidiaries has provided, or is required to provide, security to any
Pension Plan subject to United States law or to any single-employer plan of an
ERISA Affiliate pursuant to Section 401(a)(29) of the Code.
          (d) Except as disclosed in the Borrower’s 10K and 10Q filings with the
SEC, neither the Borrower nor its Subsidiaries has any obligations for, or
liabilities with respect to, retiree health and life benefits under any
Compensation and Benefit Plan of the Borrower and its Subsidiaries subject to
United States law, except for benefits required to be provided under
Section 4980B of the Code or any other applicable state law requiring
continuation of health coverage. The total projected liabilities of the Borrower
and Subsidiaries retiree health and life benefits, as disclosed in the
Borrower’s 10K and 10Q filings with the SEC, are not reasonably expected to
result in a Material Adverse Effect.
          (e) Neither the negotiation and execution of Loan Documents nor the
consummation of the transactions contemplated hereby will (either alone or upon
the occurrence of any additional or subsequent events) constitute an event under
any Compensation and Benefit Plan of the Borrower and its Subsidiaries that will
or may result in any payment (whether of severance pay or otherwise),
acceleration of payment, forgiveness of indebtedness, vesting, distribution,
increase in benefits or obligation to

61



--------------------------------------------------------------------------------



 



fund benefits with respect to any employee or former employee of the Borrower or
any of its Subsidiaries.
          (f) Neither the Borrower nor any of its Subsidiaries has or could
reasonably be expected to have any material liabilities or obligations arising
out of a failure to operate any Compensation and Benefit Plan in good faith
compliance with Code Section 409A since January 1, 2005.
          (g) With respect to each Compensation and Benefit Plan of the Borrower
and its Subsidiaries not subject to United States law (a “Company Foreign
Benefit Plan”): (i) each Company Foreign Benefit Plan is in compliance with
applicable Law; (ii) each Company Foreign Benefit Plan required to be registered
with a regulatory agency or authority has been registered and has been
maintained in good standing with such agency or authority, and (C) the fair
market value of the assets of each Company Foreign Benefit Plan is sufficient to
provide for the accrued benefit obligations with respect to all current and
former participants in such plan according to the actuarial assumptions and
valuations most recently used to determine employer contributions to such
Company Foreign Benefit Plan.
          Section 5.09 Compliance with Laws. The Borrower and its Subsidiaries
are in compliance in all material respects with all applicable laws, rules,
regulations and orders (other than Environmental Laws which are addressed in
Section 5.10) except where the failure to comply would not be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
          Section 5.10 Environmental Matters. Except for such matters that would
not be reasonably expected to cause, either individually or in the aggregate, a
Material Adverse Effect: (i) the operations of the Borrower and its Subsidiaries
are and have been in compliance with all applicable Environmental Laws;
(ii) each of the Borrower and its Subsidiaries possesses and maintains in effect
all environmental permits, licenses, authorizations and approvals required under
applicable Environmental Laws with respect to the properties and business of the
Borrower and its Subsidiaries; (iii) neither the Borrower nor any of its
Subsidiaries has received any written environmental claim, notice or request for
information concerning any violation or alleged violation of any applicable
Environmental Law, nor, to the Borrower’s knowledge, is there any existing
factual or legal basis for any such claim, notice or request for information;
(iv) neither the Borrower nor any of its Subsidiaries has any knowledge of a
release or threat of release of any Hazardous Substances in violation of any
Environmental Law which would reasonably be expected to result in liability to
the Borrower or any of its Subsidiaries at any of its Subsidiaries’ current or
former properties or at any other property arising from its or any of its
Subsidiaries’ current or former operations; (v) to the Borrower’s knowledge
there are no writs, injunctions, decrees,

62



--------------------------------------------------------------------------------



 



orders or judgments outstanding, or any actions, suits or proceedings pending
relating to compliance by the Borrower or any of its Subsidiaries with any
environmental permits, licenses, authorizations and approvals required under
applicable Environmental Laws or liability of the Borrower or any of its
Subsidiaries under any applicable Environmental Law; and (vi) to the Borrower’s
knowledge no Lien has been placed upon any of the Borrower’s or its
Subsidiaries’ properties (whether owned, leased or managed) under any
Environmental Law.
          Notwithstanding any other provision of this Agreement to the contrary
(including, but not limited to, Section 5.09), the representations and
warranties of the Borrower in this Section 5.10 constitute the sole
representations and warranties of the Borrower with respect to any Environmental
Law or Hazardous Substance.
          Section 5.11 Payment of Taxes. The Borrower and each of its
Subsidiaries has filed or caused to be filed all Federal and other material tax
returns that are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any governmental authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or such Subsidiary). No tax Lien has been filed and, to
the knowledge of the Borrower, no claim is being asserted, with respect to any
such tax, fee or other charge.
          Section 5.12 Intellectual Property. (a) The Borrower and each of its
Subsidiaries owns, or is licensed or otherwise possesses sufficient legally
enforceable rights to use and enforce all Intellectual Property Rights, except
for any such failures to own, be licensed, possess or enforce that, individually
or in the aggregate, would not be reasonably expected to have a Material Adverse
Effect.
          (b) Except for such matters that, individually or in the aggregate,
would not be reasonably expected to have a Material Adverse Effect, to the
Borrower’s knowledge, the use of any Intellectual Property Rights by the
Borrower or its Subsidiaries does not conflict with, infringe upon, violate or
interfere with, or constitute an appropriation of any right, title, interest or
goodwill, including any valid patent, trademark, trade name, service mark or
copyright or other intellectual property right of any other Person.
          Section 5.13 Title to Properties. The Borrower and each of its
Subsidiaries has good and valid title to, or valid leasehold interests in, all
of its material properties and assets, free and clear of all Liens other than
Permitted Liens and such

63



--------------------------------------------------------------------------------



 



Liens that, individually or in the aggregate, would not be reasonably expected
to have a Material Adverse Effect.
          Section 5.14 Material Contracts. Neither the Borrower nor any of its
Subsidiaries has breached, or received in writing any claim that it has breached
any of the terms and conditions of any Contract to which it is a party or by
which it is bound in such a manner as, individually or in the aggregate, would
be reasonably expected to have a Material Adverse Effect. Each Contract to which
the Borrower or any of its Subsidiaries is a party or by which it is bound that
has not expired or terminated by its terms is valid and in full force and
effect, binding upon the Borrower or such Subsidiary in accordance with its
terms, subject to the Bankruptcy and Equity Exception, except where the failure
to be valid and in full force and effect or not binding, individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect.
          Section 5.15 Insurance. The Borrower maintains for itself and its
Subsidiaries insurance policies covering the assets, business interruption,
equipment, properties, employees, directors and officers and liability claims,
and such other forms of insurance in such amounts, with such deductibles and
against such risks and losses as, in its judgment, are reasonable for the
business and assets of the Borrower and its Subsidiaries. All such insurance
policies are in full force and effect, all premiums due and payable thereon have
been paid, and the Borrower and its Subsidiaries are otherwise in compliance
with the terms and conditions of such policies and bonds except for failures to
so comply that, individually or in the aggregate, would not be reasonably
expected to have a Material Adverse Effect.
          Section 5.16 Federal Reserve Regulations. No Loan Party nor any
Subsidiary is engaged, directly or indirectly, principally, or as one of its
important activities, in the business of extending, or arranging for the
extension of, credit for the purpose of purchasing or carrying Margin Stock. No
part of the proceeds of any Loan will be used in a manner which would violate,
or result in a violation of, Regulation T, U or X of the FRB. Neither the making
of any Loan hereunder nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulations T, U or X.
          Section 5.17 Investment Company. No Loan Party nor any Subsidiary is,
or after giving effect to any Borrowing will be, an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
          Section 5.18 Subsidiaries. Schedule 5.18, as updated from time to time
by the Borrower pursuant to Section 6.09, sets forth the name and jurisdiction
of formation of each Subsidiary and the percentage of each class of capital
stock or other ownership interest owned by the Borrower or any Subsidiary as of
the end of the most

64



--------------------------------------------------------------------------------



 



recently ended fiscal quarter. The Subsidiaries executing a Subsidiary Guaranty
as of the Closing Date constitute all the Material Subsidiaries of the Borrower
which are Domestic Subsidiaries. Sixty-five percent (65%) of the capital stock
of each Material Subsidiary which is a Foreign Subsidiary of the Borrower as of
the Closing Date has been pledged to the Administrative Agent pursuant to a
Pledge Agreement, or in the case of any Material Subsidiary which is a Foreign
Subsidiary but is owned by a Foreign Subsidiary, sixty-five percent (65%) of the
capital stock of the first-tier Foreign Subsidiary which owns such Material
Subsidiary which is a Foreign Subsidiary has been pledged to the Administrative
Agent.
          Section 5.19 Solvency. Each Loan Party is, individually and together
with its Subsidiaries, Solvent.
          Section 5.20 Pledged Equity. The Pledge Agreements create legal and
valid, perfected first priority Liens on the Pledged Equity.
          Section 5.21 Pari Passu. The obligations of the Borrower under this
Agreement and the Notes rank at least pari passu in priority of payment with all
other Debt of the Borrower, except Debt of the Borrower secured by Permitted
Liens. The obligations of a Guarantor under a Subsidiary Guaranty executed by
such Guarantor rank at least pari passu in priority of payment with all other
Debt of such Guarantor, except Debt of such Guarantor secured by Permitted
Liens.
ARTICLE VI
AFFIRMATIVE COVENANTS
          From and after the Closing Date, so long as any Lender shall have any
Commitment hereunder, any Letter of Credit shall remain outstanding or any Loan
or other Obligation (other than contingent indemnification obligations with
respect to unasserted claims) hereunder shall remain unpaid or unsatisfied, the
Borrower shall:
          Section 6.01 Financial Reporting. Furnish to the Administrative Agent
(for distribution to each Lender):
          (a) As soon as practicable and in any event within 90 days after the
close of each fiscal year, the consolidated statements of income, retained
earnings and cash flow of the Borrower and its Subsidiaries for such fiscal
year, and the related consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, setting forth in each case in
comparative form the corresponding figures for the preceding fiscal year,
accompanied by an opinion of certified public accountants of recognized standing
which are reasonably satisfactory to the Administrative Agent, which opinion
shall not be limited as to scope or contain a “going concern” or like

65



--------------------------------------------------------------------------------



 



qualification or exception and shall state that such financial statements fairly
present the consolidated financial condition and results of operations, as the
case may be, of the Borrower and its Subsidiaries in accordance with GAAP as at
the end of, and for, such fiscal year.
          (b) As soon as practicable and in any event within 60 days after the
close of each of the first three fiscal quarters of each fiscal year, the
consolidated unaudited balance sheets of the Borrower and its Subsidiaries as at
the close of each such period and related consolidated statements of income,
retained earnings and cash flow for the period from the beginning of such fiscal
year to the end of such fiscal Quarter, in each case setting forth in
comparative form results of the corresponding period in the preceding fiscal
year, all certified by a Financial Officer of the Borrower as fairly presenting
the consolidated financial condition and results of operations of the Borrower
and its Subsidiaries for such period in accordance with GAAP (subject to normal
year-end adjustments and the absence of footnotes).
          (c) Together with the financial statements required by
Sections 6.01(a) and (b), a compliance certificate in the form of Exhibit H
signed by a Financial Officer of the Borrower showing the calculations necessary
to determine compliance with Section 7.04 of this Agreement and stating that no
Default has occurred and is continuing, or if a Default has occurred and is
continuing, stating the nature and status thereof and the details of any action
taken or proposed to be taken with respect thereto.
          (d) As soon as possible and in any event within ten days after an
executive officer of the Borrower knows that any ERISA Event has occurred that,
when taken together with all other ERISA Events that have occurred, could result
in a material liability to the Loan Parties, a statement, signed by a Financial
Officer of the Borrower, describing such ERISA Event and the action which the
Borrower proposes to take with respect thereto.
          (e) Promptly upon the filing thereof, copies of all filings and
annual, quarterly, monthly or other regular reports which the Borrower or any
Subsidiary files with the SEC.
          (f) Subject to Section 10.07, such other information regarding the
operations, business affairs and financial condition of a Loan Party or
Subsidiary or compliance with this Agreement as the Administrative Agent or any
Lender may from time to time reasonably request.
Information required to be delivered pursuant to Sections 6.01(a) and (b) and
Section 6.01(e) shall be deemed to have been delivered on the date on which the
Borrower provides written notice to the Lenders that such information has been
posted on

66



--------------------------------------------------------------------------------



 



the Borrower’s website on the Internet at http://www.rtiintl.com/ or at
http://www.sec.gov; provided that such notice may be included in the
certificates delivered pursuant to Section 6.01(c); provided further that the
Borrower shall deliver paper copies of the information referred to in
Section 6.01(d) and that, if any Lender requests delivery thereof, the Borrower
shall deliver to such Lender paper copies of the information referred to in
Sections 6.01(a) and (b) and Section 6.01(e) within five Business Days after
delivery is otherwise required hereunder.
          The Borrower hereby acknowledges that (a) the Administrative Agent
and/or a Co-Lead Arranger may make available to the Lenders materials or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, a Co-Lead Arranger and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
          Section 6.02 Notices. Notify the Administrative Agent and each Lender
promptly, but in any event not later than five Business Days (unless otherwise
indicated below) after an executive officer of the Borrower obtains knowledge
thereof, of the following:
          (a) The occurrence of any Default if such Default is continuing.
          (b) The occurrence of any other development, financial or otherwise,
relating specifically to the Borrower or any Subsidiaries (and not of a general
economic or political nature) which could reasonably be expected to have a
Material Adverse Effect.
          (c) Any judicial or administrative order limiting or controlling the
business of the Borrower or any of its Subsidiaries (and not the industry in
which the

67



--------------------------------------------------------------------------------



 



Borrower or such Subsidiary is engaged generally) which has been issued or
adopted which could reasonably be expected to have a Material Adverse Effect.
          (d) The commencement of any litigation which could reasonably be
expected to result in a Material Adverse Effect.
          Section 6.03 Use of Proceeds. Use the proceeds of the Loans only to
repay the amounts outstanding under the Existing Facility and for general
corporate purposes. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of
Regulation T, U or Regulation X of the Regulations of the FRB.
          Section 6.04 Preservation of Existence. Except as permitted under
Section 7.05, maintain and cause each Material Subsidiary to maintain its
corporate, partnership or limited liability company existence and its good
standing in the state of its formation and in each other jurisdiction in which
its ownership or lease of property or the nature of its businesses make such
qualification necessary (except for such jurisdictions in which such failure to
be so qualified individually or in the aggregate would not result in a Material
Adverse Effect).
          Section 6.05 Insurance. Maintain, and cause each Subsidiary to
maintain, with financially responsible insurance companies (or through self
insurance to the extent consistent with prudent business practice) insurance in
such amounts and against such risks and losses as are consistent with the
insurance maintained by the Borrower and its Subsidiaries in the ordinary course
of business consistent with past practice.
          Section 6.06 Compliance with Laws. Comply, and cause each of its
Subsidiaries to comply, in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to which it may
be subject, the failure to comply with which could reasonably be expected to
have a Material Adverse Effect.
          Section 6.07 Access. Upon reasonable prior notice, and except as may
otherwise be required or restricted by applicable Law, afford, and shall cause
each of its Subsidiaries to afford, the officers, employees, counsel,
accountants and other authorized representatives of the Administrative Agent and
each Lender reasonable access, during normal business hours, to its executive
officers, to its properties, books, contracts and records and furnish promptly
all information concerning its business, properties, personnel and Litigation
Claims as may reasonably be requested but only to the extent such access does
not unreasonably interfere with the business or operations of the Borrower or
its Subsidiaries; provided that no investigation pursuant to this Section 6.07
shall affect or be deemed to modify any representation or warranty made by the
Borrower

68



--------------------------------------------------------------------------------



 



in this Agreement; provided that neither the Borrower nor any of its
Subsidiaries shall be required to provide information (a) in breach of
applicable Law, (b) that is subject to confidentiality obligations or (c) where
disclosure would affect attorney-client privilege. All requests for information
made pursuant to this Section 6.07 shall be directed to an executive officer of
the Borrower or such other Person as may be designated by its executive
officers. Each Lender shall attempt to coordinate such rights with those of the
Administrative Agent.
          Section 6.08 Payment Taxes and Other Obligations. Pay its obligations,
including Tax liabilities, that if not paid, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where the validity or amount thereof is being contested in
good faith by appropriate proceedings and the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP.
          Section 6.09 New Material Subsidiaries. Cause each Domestic Subsidiary
that shall at any time after the Closing Date become a Material Subsidiary to
enter into a Guaranty Supplement no later than 30 days after such Domestic
Subsidiary shall become a Material Subsidiary, as determined at the end of each
fiscal quarter of the Borrower. No later than 45 days after the Borrower or such
Domestic Subsidiary shall acquire or otherwise own, directly or indirectly,
after the Closing Date, any Foreign Subsidiary which is a Material Subsidiary as
determined at the end of each fiscal quarter of the Borrower, enter into, or
cause such Domestic Subsidiary to enter into, a Pledge Agreement and deliver an
opinion of counsel reasonably satisfactory to the Administrative Agent in the
jurisdiction of such Foreign Subsidiary whose ownership interests are subject to
such Pledge Agreement with respect to the due authorization, enforceability and
perfection of such pledge. Provide by the end of each fiscal quarter, an updated
Schedule 5.18 to the extent necessary to maintain the accuracy of such Schedule.
          Section 6.10 Maintenance of Properties and Leases. Maintain in good
repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to their respective
businesses, and from time to time, the Borrower will make or cause to be made
all appropriate repairs, renewals or replacements thereof.
          Section 6.11 Keeping of Records and Books of Account. Maintain and
keep proper books of record and accounts which enable the Borrower to issue
financial statements in accordance with GAAP and as otherwise required by
applicable law of any Governmental Entity having jurisdiction over Borrower and
its Subsidiaries, and in which

69



--------------------------------------------------------------------------------



 



full, true and correct entries shall be made in all material respects of all
their respective dealings and business and financial affairs.
          Section 6.12 Further Assurances. Upon the request of the
Administrative Agent, each Loan Party shall, from time to time, at its expense,
do such other acts and things as the Administrative Agent in its reasonable
discretion may deem necessary or advisable from time to time in order to
exercise and enforce its rights and remedies hereunder.
          Section 6.13 Transactions With Affiliates. Conduct, and cause each of
its Subsidiaries to conduct, all transactions with any of its respective
Affiliates upon fair and reasonable terms no less favorable than the Borrower or
Subsidiary could obtain or could be entitled to in a comparable arm’s-length
transaction with a Person which is not an Affiliate.
ARTICLE VII
NEGATIVE COVENANTS
     From and after the Closing Date, so long as any Lender shall have any
Commitment hereunder, any Letter of Credit shall remain outstanding or any Loan
or other Obligation (other than contingent indemnification obligations with
respect to unasserted claims) hereunder shall remain unpaid or unsatisfied:
          Section 7.01 Debt. (a) The Borrower shall not, nor shall it permit any
Guarantor to, create, incur, assume or suffer to exist any Debt other than:
     (i) Debt under the Loan Documents;
     (ii) Debt outstanding on the Closing Date and described on Schedule 7.01(a)
(including any extensions or renewals thereof provided that there is no increase
in the principal amount thereof);
     (iii) Debt in respect of any Hedging Agreement with a Lender or any
Affiliate of a Lender entered into in the ordinary course of business to manage
foreign currency or interest rate risk for the Borrower or any Loan Party;
     (iv) Debt scheduled to mature after the Maturity Date;
     (v) Debt of the Borrower to any Subsidiary or Debt of any Subsidiary to the
Borrower or any other Subsidiary;

70



--------------------------------------------------------------------------------



 



     (vi) Debt (including, without limitation, Capitalized Lease Obligations)
secured by Liens described in clause (f) of the definition of Permitted Liens in
an aggregate principal amount not to exceed $20,000,000; and
     (vii) Debt that is convertible into equity interests of the Borrower,
issued either pursuant to public issuances or private placements, and whether or
not maturing prior to or after the Maturity Date; provided that the holders of
such Debt have no right to cause such Debt to be purchased, redeemed or
otherwise repaid (in whole or in part) in cash prior to the Maturity Date.
so long as (x) no Event of Default shall have occurred and be continuing at the
time of the incurrence of such Debt or would result from the incurrence of such
Debt and (y) after giving effect to the incurrence of such Debt, on a pro forma
basis as if such incurrence of such Debt had occurred on the first day of the
twelve-month period ending on the last day of the Borrower’s most recently
completed fiscal quarter, the Borrower shall be in compliance with the financial
covenants set forth in Section 7.04.
          (b) The Borrower shall not permit any of its Subsidiaries that is not
a Guarantor, to create, incur, assume or suffer to exist any Debt other than:
     (i) Debt of such Subsidiary to the Borrower or any other Subsidiary;
     (ii) Debt existing on the Closing Date and described on Schedule 7.01(b)
(including any extensions or renewals thereof provided that there is no increase
in the principal amount thereof and including any additional advances under the
Investment Quebec Facility so long as such advances do not exceed CDN
$5,175,000); and
     (iii) Additional Debt in an aggregate principal amount not to exceed 5% of
Consolidated Net Tangible Assets at any time outstanding;
so long as (x) no Event of Default shall have occurred and be continuing at the
time of the incurrence of such Debt or would result from the incurrence of such
Debt and (y) after giving effect to the incurrence of such Debt, on a pro forma
basis as if such incurrence of such Debt had occurred on the first day of the
twelve-month period ending on the last day of the Borrower’s most recently
completed fiscal quarter, the Borrower shall be in compliance with the financial
covenants set forth in Section 7.04
          Section 7.02 Liens. The Borrower and its Subsidiaries shall not at any
time create, incur, assume, or suffer to exist any Lien on any of their
respective property or assets, tangible or intangible, now owned or hereafter
acquired, or agree or become liable to do so, except for Permitted Liens.

71



--------------------------------------------------------------------------------



 



          Section 7.03 Fiscal Year; Nature of Business, Accounting Policies. The
Borrower shall not, nor shall it permit any other Subsidiary to, directly or
indirectly:
          (a) Substantively alter the general character of its business from
that conducted by such Person as of the Closing Date; or
          (b) Change its fiscal year to end on any date other than December 31
of each year.
          (c) Except in the ordinary and usual course of business or as may be
required by applicable Law and except to the extent required by GAAP as advised
by such party’s regular independent accountants, change any material accounting
principle, practice or method in a manner that is inconsistent with past
practice.
          Section 7.04 Financial Covenants. The Borrower shall:
          (a) Leverage Ratio. Not permit as of the last day of any period of
four consecutive fiscal quarters of the Borrower, the ratio of Net Debt to
Consolidated EBITDA (the “Leverage Ratio”) to be greater than 3.25 to 1.00.
          (b) Interest Coverage Ratio. Not permit as of the last day of any
period of four consecutive fiscal quarters of the Borrower the ratio of
Consolidated EBITDA to Consolidated Interest Expense for such 12-month period to
be less than 2.00 to 1.00.
          Section 7.05 Liquidations, Mergers and Consolidations. The Borrower
shall not, and shall not permit any of its Subsidiaries to, dissolve, liquidate
or wind-up its affairs, or become a party to any merger, consolidation or other
business combination, whether accounted for under GAAP as a purchase or a
pooling of interests and regardless of whether the value of the consideration
paid or received is comprised of cash, common or preferred stock or other equity
interests, or other assets, or sell, lease, transfer, or otherwise dispose of
all or substantially all of its assets, provided that:
          (a) any Subsidiary of the Borrower may consolidate with or merge into
the Borrower or a Guarantor;
          (b) any Subsidiary of the Borrower may sell, lease transfer or
otherwise dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or a Guarantor;
          (c) the Borrower or any Subsidiary may consolidate or merge with any
Person, provided that (i) if the Borrower is a party to such merger or
consolidation, the Borrower is the surviving Person, (ii) at the time of the
consolidation or merger, no Event

72



--------------------------------------------------------------------------------



 



of Default shall have occurred and be continuing or be caused by such
consolidation or merger, (iii) after giving effect to such merger or
consolidation, (A) any Domestic Subsidiary which becomes a Material Subsidiary
shall become a Guarantor and (B) the Borrower shall cause to be pledged pursuant
to a Pledge Agreement to the Administrative Agent (x) sixty five percent (65%)
of the ownership interests of any Foreign Subsidiary which is a Material
Subsidiary which is owned directly by the Borrower or any Domestic Subsidiary,
and (y) sixty-five percent (65%) of the ownership interests of any first-tier
Foreign Subsidiary which owns a Foreign Subsidiary which is a Material
Subsidiary and deliver a legal opinion as required under Section 6.09, (iv) the
consolidation or merger shall not be contested by such Person or the holders of
its equity securities and shall be approved by such Person’s board of directors
or other governing body and, if the Borrower shall use any portion of the Loans
to fund such consolidation or merger, the Borrower also shall have delivered to
the Lenders written evidence of the approval of the board of directors (or
equivalent governing body) of such Person for such consolidation or merger, and
(v) the Borrower shall have provided the Agent with a certificate stating that
such merger or consolidation will not violate any covenants of this Agreement.
          Section 7.06 Dispositions of Assets or Subsidiaries. Excluding the
payment of cash as consideration for assets purchased by, or services rendered
to, the Borrower or any Subsidiary, neither the Borrower nor any of its
Subsidiaries shall sell, convey, assign, lease, or otherwise transfer or dispose
of, voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including but not limited to sale, assignment, discount or other
disposition of receivables, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of capital stock, shares or beneficial
interests or partnership interests in Subsidiaries), except:
          (a) any sale, transfer or disposition of surplus, obsolete or worn out
assets of the Borrower or a Subsidiary;
          (b) any sale, transfer or lease of Inventory by the Borrower or any
Subsidiary of the Borrower in the ordinary course of business;
          (c) any sale, transfer or lease of assets by any Subsidiary of the
Borrower to the Borrower or any other Subsidiary of the Borrower or by the
Borrower to any Subsidiary of the Borrower; or
          (d) any sale, transfer or lease of assets, other than those
specifically excepted pursuant to clauses (a) through (c) above, which in any
one sale, transfer or lease of assets, or in any number of sales, transfers or
leases of assets occurring (i) in any consecutive twelve month period involves
the sale, transfer or lease of assets having a book value of not more than 10%
of the Consolidated Tangible Net Assets and (ii) during the term of this
Agreement involves the sale, transfer, or lease of assets having a book value

73



--------------------------------------------------------------------------------



 



of not more than 20% of the Consolidated Tangible Net Assets (in each case,
measured with respect to a series of sales, transfers or leases of assets on the
day of the first sale).
          Section 7.07 Dividends and Related Distributions. Except in connection
with (i) share purchased programs of the Borrower, (ii) employee stock purchase
programs of the Borrower and its Subsidiaries and (iii) any Compensation and
Benefit Plan, the Borrower shall not, and shall not permit any of its
Subsidiaries to, make or pay, or agree to become or remain liable to make or
pay, any dividend or other distribution of any nature (whether in cash,
properties, securities or otherwise) on account of or in respect of its shares
of capital stock, partnership interests or limited liability company interests
on account of the purchase, redemption, retirement or acquisition of its shares
of capital stock (or warrants, options or rights therefore), partnership
interests or limited liability company interests other than, directly or
indirectly, to the Borrower (each a “Specified Dividend”); provided, however, so
long as no Event of Default or Default shall exist immediately prior to or after
giving effect to any such Specified Dividend, the Borrower and its Subsidiaries
may make or pay any such Specified Dividend (other than any Specified Dividend
to any Subsidiary which is not a Guarantor). Except as set forth on
Schedule 7.07, the Borrower shall not permit its Subsidiaries to enter into or
otherwise be bound by any agreement prohibiting or restricting the payment of
dividends or distributions to such Borrower.
          Section 7.08 Changes in Organizational Documents. The Borrower shall
not, and shall not permit any Loan Party to, amend in any respect its
certificate or articles of incorporation or comparable governing instruments
without providing at least fifteen (15) days prior written notice to the
Administrative Agent and the Lenders and, in the event such change would be
materially adverse to the Lenders as determined by the Administrative Agent in
its sole but reasonable discretion, obtaining the prior written consent of the
Required Lenders.
          Section 7.09 Negative Pledge. Except in connection with
(i) Capitalized Leases and installment purchase agreements (in each case, as
related to the specific assets financed), and (ii) as set forth in the Credit
Agreement among RTI-Claro, Inc., the Borrower and National City Bank, Canada
Branch dated as of December 27, 2006 and the Investment Quebec Facility (in each
case, as related to the assets of RTI-Claro, Inc.), the Borrower shall not, and
shall not permit any of its Subsidiaries to, enter into any agreement with any
Person which, in any manner, whether directly or contingently, prohibits,
restricts or limits the rights of the Borrower or any Subsidiary from granting
any Lien to the Administrative Agent or the Lenders.

74



--------------------------------------------------------------------------------



 



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
          Section 8.01 Events of Default. Any of the following shall constitute
an Event of Default:
          (a) Non-Payment. (i) The Borrower shall fail to pay any principal of
any Loan when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise; or (ii) the
Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (i)) payable under this
Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days; or
          (b) Representations and Warranties. Any representation or warranty
made or deemed made by or on behalf of the Borrower to the Lenders or the
Administrative Agent under or in connection with this Agreement or the
Transactions, shall be false in any material respect on the date as of which
made or deemed made; or
          (c) Specific Covenants. The breach by the Borrower or any Subsidiary
of any of the terms or provisions of Sections  6.02, 6.03, 6.04, 6.09 or
Article VII or the breach by the Borrower or any Subsidiary of the terms or
provisions of Section 6.01 which breach shall continue for a period of five
Business Days; or
          (d) Other Defaults. The breach by the Borrower (other than breaches
specified in Section 8.01(a), (b) or (c)) or any other Loan Party of any of the
terms or provisions of this Agreement or any other Loan Document which is not
remedied within 30 days after the earlier of (i) the date by which notice of
such breach would be required to be given by the Borrower or such other Loan
Party under this Agreement or such other Loan Document and (ii) written notice
from the Administrative Agent or any Lender to the Borrower or other applicable
Loan Party; or
          (e) Cross-Default. The failure by the Borrower or any Subsidiary to
make any payment of principal or interest under any agreement or agreements
under which any Debt aggregating in excess of $50,000,000 was created or is
governed when due and payable (beyond any applicable grace period), or the
occurrence of any other event or existence of any other condition, the effect of
any of which is to cause, or to permit the holder or holders of such Debt to
cause, such Debt to become due prior to its stated maturity; or any such Debt of
the Borrower or any Subsidiary shall be declared to be due and payable or
required to be prepaid (other than by regularly scheduled payment) prior to the
stated maturity thereof; or

75



--------------------------------------------------------------------------------



 



          (f) Insolvency Proceedings, Etc. The Borrower or any of its
Subsidiaries shall (i) have an order for relief entered with respect to it under
the Federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or its property, (iv) institute any
proceeding seeking an order for relief under the Federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it as bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, rehabilitation,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (v) take any corporate action to authorize or
effect any of the foregoing actions set forth in this Section 8.01(f) or
(vi) become unable to pay, not pay, or admit in writing its inability to pay,
its debts generally as they become due; or
          (g) Proceedings. (i) Without the application, approval or consent of
the Borrower or any of its Subsidiaries, a receiver, trustee, examiner,
liquidator, conservator or similar official shall be appointed for the Borrower
or any of its Subsidiaries or its property, or a proceeding described in
Section 8.01(f)(iv) shall be instituted against the Borrower or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 consecutive days; or
          (h) Solvency. The Borrower or any Guarantor ceases to be Solvent or
admits in writing its inability to pay its debts as they mature; or
          (i) Judgments. There is entered against the Borrower or any of its
Subsidiaries (i) a final judgment or order for the payment of money in excess of
$10,000,000 (or multiple judgments or orders for the payment of an aggregate
amount in excess of $10,000,000) which has not been paid, bonded or otherwise
discharged within thirty (30) days after such judgment becomes final, or
(ii) any non-monetary final judgment that has, or could reasonably be expected
to have, a Material Adverse Effect which has not been bonded or discharged
within thirty (30) days after such judgment becomes final and, in either case,
such judgment or order has not been stayed on appeal or is not otherwise being
appropriately contested in good faith; or
          (j) Change of Control. There occurs any Change of Control; or
          (k) Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than contingent indemnity obligations with respect to
unasserted

76



--------------------------------------------------------------------------------



 



claims), ceases to be enforceable or in full force and effect other than by
reason of a breach of this Agreement by a party hereto other than the Loan
Parties; or any Lien granted under the Loan Documents (other than with respect
to interests in the Pledged Equity which are not material to the Pledged Equity
taken as a whole) shall cease to be enforceable and perfected (except as
permitted hereby); or any Loan Party contests in any manner in writing the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document except by reason of payment in full of all Obligations (other than
contingent indemnity obligations with respect to unasserted claims), or purports
to revoke, terminate or rescind any provision of any Loan Document except
pursuant to the express terms thereof.
          (l) ERISA. Any ERISA Event occurs that results in or is reasonably
expected to have a Material Adverse Effect.
          Section 8.02 Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:
          (a) declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;
          (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
          (c) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Lender.
          Section 8.03 Application of Funds. After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable as set forth in the proviso to Section 8.02), any
amounts received on

77



--------------------------------------------------------------------------------



 



account of the Obligations shall be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
          Section 8.04 Actions in Respect of the Letters of Credit Upon Event of
Default; L/C Cash Collateral Account.
          (a) Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) the declaration by the Lenders that the Loans are, or if the
Loans otherwise automatically become, due and payable pursuant to the provisions
of Section 8.01, each Issuing Bank may, irrespective of whether they are taking
any of the actions described in Section 8.01 or otherwise, make demand upon the
Borrower to, and forthwith upon such demand the Borrower will, pay to such
Issuing Bank on behalf of the Lenders in same day funds at such Issuing Bank’s
office designated in such demand, for deposit in the L/C Cash Collateral
Account, an amount equal to the aggregate Available Amount of all outstanding
Letters of Credit issued by such Issuing Bank. If at any time an Issuing Bank
determines that any funds held in the L/C Cash Collateral Account are subject to
any equal or prior right or claim of any Person other than such Issuing Bank and
the Lenders pursuant to this Agreement or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the Borrower
will, forthwith upon demand by the Issuing Bank, pay to the Issuing Bank, as
additional funds

78



--------------------------------------------------------------------------------



 



to be deposited and held in the L/C Cash Collateral Account, an amount equal to
the excess of (1) such aggregate Available Amount over (2) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that such Issuing
Bank determines to be free and clear of any such equal or prior right and claim.
          (b) The Borrower hereby authorizes each Issuing Bank to open at any
time upon the occurrence and during the continuance of an Event of Default a
non-interest bearing account with such Issuing Bank at its address designated in
Section 10.02 in the name of the Borrower but in connection with which the
Issuing Bank shall be the sole entitlement holder or customer (the “L/C Cash
Collateral Account”), and hereby pledges and assigns and grants to such Issuing
Bank on behalf of itself and of the Lenders a security interest in the following
collateral (the “L/C Cash Collateral Account Collateral”):
     (i) the L/C Cash Collateral Account, all funds held therein and all
certificates and instruments, if any, from time to time representing or
evidencing the investment of funds held therein,
     (ii) all L/C Cash Collateral Account Investments from time to time, and all
certificates and instruments, if any, from time to time representing or
evidencing the L/C Cash Collateral Account Investments,
     (iii) all notes, certificates of deposit, deposit accounts, checks and
other instruments from time to time delivered to or otherwise possessed by the
Issuing Bank for or on behalf of the Co-Borrowers in substitution for or in
addition to any or all of the then existing L/C Cash Collateral Account
Collateral,
     (iv) all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the then existing L/C Cash Collateral Account
Collateral, and
     (v) all proceeds of any and all of the foregoing L/C Cash Collateral
Account Collateral.
          (c) If requested by the Borrower, each Issuing Bank will, subject to
the provisions of clause (e) below, from time to time (i) invest amounts on
deposit in the L/C Cash Collateral Account in such notes, certificates of
deposit and other debt instruments as the Borrower may select and such Issuing
Bank may approve and (ii) invest interest paid on the notes, certificates of
deposit and other instruments referred to in clause (i) above, and reinvest
other proceeds of any such notes, certificates of deposit and other instruments
which may mature or be sold, in each case in such notes,

79



--------------------------------------------------------------------------------



 



certificates of deposit and other debt instruments as the Borrower may select
and such Issuing Bank may approve (the notes, certificates of deposit and other
instruments referred to in clauses (i) and (ii) above being collectively “L/C
Cash Collateral Account Investments”). Interest and proceeds that are not
invested or reinvested in L/C Cash Collateral Account Investments as provided
above shall be deposited and held in the L/C Cash Collateral Account.
          (d) Upon such time as (i) the aggregate Available Amount of all
Letters of Credit is reduced to zero and such Letters of Credit are expired or
terminated by their terms and all amounts payable in respect thereof, including
but not limited to principal, interest, commissions, fees and expenses, have
been paid in full in cash, and (ii) no Event of Default has occurred and is
continuing under this Agreement, the Issuing Banks will pay and release to the
Borrower or at its order (a) accrued interest due and payable on the L/C Cash
Collateral Account Investments and in the L/C Cash Collateral Account, and
(b) the balance remaining in the L/C Cash Collateral Account after the
application, if any, by each Issuing Bank of funds in the L/C Cash Collateral
Account to the payment of amounts described in clause (i) of this
subsection (d).
          (e) (i) Each Issuing Bank may, without notice to the Borrowers except
as required by law and at any time or from time to time, charge, set off and
otherwise apply all or any part of the L/C Cash Collateral Account against the
obligations of the Borrower in respect of Letters of Credit (collectively, the
“L/C Cash Collateral Account Obligations”) or any part thereof. Each Issuing
Bank agrees to notify the Borrower promptly after any such set off and
application, provided that the failure of any Issuing Bank to give such notice
shall not affect the validity of such set off and application.
     (ii) Each Issuing Bank may also exercise in respect of the L/C Cash
Collateral Account Collateral, in addition to other rights and remedies provided
for herein or otherwise available to it, all the rights and remedies of a
secured party on default under the Uniform Commercial Code in effect in the
State of New York at that time (the “UCC”) (whether or not the UCC applies to
the affected L/C Cash Collateral Account Collateral), and may also, without
notice except as specified below, sell the L/C Cash Collateral Account
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Issuing Bank’s offices or elsewhere, for cash, on credit or for
future delivery, and upon such other terms as such Issuing Bank may deem
commercially reasonable. The Borrower agrees that, to the extent notice of sale
shall be required by law, at least ten days’ notice to the Borrower of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. No Issuing Bank shall be
obligated to make any sale of L/C Cash Collateral Account Collateral regardless
of notice of sale having been given. Each Issuing Bank may adjourn any public or
private sale from time to time by

80



--------------------------------------------------------------------------------



 



announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
     (iii) Any cash held by any Issuing Bank as L/C Cash Collateral Account
Collateral and all cash proceeds received by any Issuing Bank in respect of any
sale of, collection from, or other realization upon all or any part of the L/C
Cash Collateral Account Collateral may, in the discretion of such Issuing Bank,
be held by such Issuing Bank as collateral for, and/or then or at any time
thereafter be applied in whole or in part by such Issuing Bank against, all or
any part of the L/C Cash Collateral Account Obligations in such order as such
Issuing Bank shall elect. Any surplus of such cash or cash proceeds held by any
Issuing Bank and remaining after payment in full of all the L/C Cash Collateral
Account Obligations shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive such surplus.
          (f) Upon the permanent reduction from time to time of the aggregate
Available Amount of all Letters of Credit in accordance with the terms thereof,
the Issuing Bank’s shall release to the Borrower amounts from the L/C Cash
Collateral Account in an amount equal to each such permanent reduction; provided
that no Issuing Bank shall be obligated to reduce the funds or other L/C Cash
Collateral Account Collateral then held in the L/C Cash Collateral Account below
that level that such Issuing Bank reasonably determines is required to be
maintained after taking into consideration any rights or claims of any Persons
other than such Issuing Bank.
          (g) In furtherance of the grant of the pledge and security interest
pursuant to this Section 8.04, the Borrower hereby agrees with the
Administrative Agent and the Issuing Bank that the Borrower shall give, execute,
deliver, file and/or record any financing statement, notice, instrument,
document, agreement or other papers that may be necessary or desirable (in the
reasonable judgment of the Administrative Agent and each Issuing Bank) to
create, preserve, perfect or validate any security interest granted pursuant
hereto or to enable such Issuing Bank to exercise and enforce its rights
hereunder with respect to such pledge and security interests.
ARTICLE IX
ADMINISTRATIVE AGENT
          Section 9.01 Appointment and Authority.
Each of the Lenders and the Issuing Banks hereby irrevocably appoints Citibank
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof,

81



--------------------------------------------------------------------------------



 



together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article IX are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.
          Section 9.02 Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
          Section 9.03 Exculpatory Provisions. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
the Administrative Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall

82



--------------------------------------------------------------------------------



 



believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender, or an Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          Section 9.04 Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
          Section 9.05 Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article IX shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent,

83



--------------------------------------------------------------------------------



 



and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
          Section 9.06 Resignation of Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Banks and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for in this Section 9.06. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided in this Section 9.06). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article IX and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
          Section 9.07 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also

84



--------------------------------------------------------------------------------



 



acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
          Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, the Arranger shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents.
ARTICLE X
MISCELLANEOUS
          Section 10.01 Amendments, Etc. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
          (a) waive any condition set forth in Section 4.01 without the written
consent of each Lender;
          (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
          (c) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;
          (d) reduce the principal of, or the rate of interest specified herein
on, any Loan, or any fees or other amounts payable hereunder or under any other
Loan Document that would result in a reduction of any interest rate on any Loan
or any fee payable hereunder without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate;

85



--------------------------------------------------------------------------------



 



          (e) change Section 2.14 or Section 2.15 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;
          (f) change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or
          (g) except as otherwise permitted under this Agreement or in the case
of any Guarantor which ceases to be a Material Subsidiary release any Guarantor
from the Subsidiary Guaranty without the written consent of each Lender;
          (h) release any of the Pledged Equity from the Lien of the Pledge
Agreement; provided, however, the Administrative Agent may release Pledged
Equity at such time as such Pledged Equity ceases to constitute the capital
stock or beneficial or membership interests of a Material Subsidiary or a
Foreign Subsidiary that owns a Material Subsidiary that is a Foreign Subsidiary;
and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
          Section 10.02 Notices; Effectiveness; Electronic Communication.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.02(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

86



--------------------------------------------------------------------------------



 



     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.02(b), shall be effective as provided in
Section 10.02(b).
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) Change of Address, Etc. Each of the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent.
          (d) Reliance by Administrative Agent and Lenders. The Administrative
Agent, the Issuing Banks and the Lenders shall be entitled to rely and act

87



--------------------------------------------------------------------------------



 



upon any notices purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Issuing Bank, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
          Section 10.03 No Waiver; Cumulative Remedies. No failure by any
Lender, any Issuing Bank or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
          Section 10.04 Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Issuing Bank (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Issuing Bank), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 10.04, or (B) in connection with the Loans made and Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans and Letters of
Credit.
          (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all

88



--------------------------------------------------------------------------------



 



losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Substances on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. It is understood that the Borrower shall not, in
connection with any action or related actions in the same jurisdiction, be
liable for the fees and expenses of more than one separate law firm for
all Indemnitees, unless the Indemnitees shall have concluded that representation
of all the Indemnitees by the same counsel would be inappropriate due to actual
or potential differing interests among them.
          (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Section 10.04(a) or
(b) to be paid by it to the Administrative Agent (or any sub-agent thereof) or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent) or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with

89



--------------------------------------------------------------------------------



 



such capacity. The obligations of the Lenders under this Section 10.04(c) are
subject to the provisions of Section 2.04(a)(vi).
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 10.04(b) shall
be liable for any damages arising from the use by unintended or unauthorized
recipients of any information or other materials distributed by it through
telecommunications, electronic or other similar information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
          (e) Payments. All amounts due under this Section 10.04 shall be
payable not later than ten (10) Business Days after demand therefor.
          (f) Survival. The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, or
Issuing Bank the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
          Section 10.05 Payments Set Aside. To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, any Issuing Bank
or any Lender, or the Administrative Agent, any Issuing Bank or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such Issuing Bank or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Issuing Bank and each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Issuing Banks and the Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

90



--------------------------------------------------------------------------------



 



          Section 10.06 Successors and Assigns.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent, each Issuing Bank and each Lender and no Issuing Bank or
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with
Section 10.06(b), (ii) by way of participation in accordance with
Section 10.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.06(f), (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.06(d) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;

91



--------------------------------------------------------------------------------



 



     (iii) any assignment of a Commitment must be approved by the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower (such consents not be unreasonably withheld or delayed), unless the
Person that is the proposed assignee is itself a Lender or an Affiliate of a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.06(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.06(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender wishing to consult

92



--------------------------------------------------------------------------------



 



with other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to Section 10.06(e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.15 as though it were a Lender.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or

93



--------------------------------------------------------------------------------



 



assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
          (h) Notwithstanding anything to the contrary contained herein, if at
any time any Lender that is also an Issuing Bank assigns all of its Revolving
Credit Commitment and Loans pursuant to subsection (b) above, such Lender may,
upon 30 days’ notice to the Borrower and the Lenders, resign as Issuing Bank. In
the event of any such resignation as Issuing Bank, the Borrower shall be
entitled to appoint from among the Lenders a successor Issuing Bank hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of such Lender as Issuing Bank. If any such Lender
resigns as Issuing Bank, it shall retain all the rights and obligations of an
Issuing Bank hereunder with respect to all Letters of Credit issued by it in
such capacity outstanding as of the effective date of its resignation as Issuing
Bank (including the right to require the Lenders to make Loans or fund
participations in respect thereof pursuant to Section 2.18).
          Section 10.07 Treatment of Certain Information; Confidentiality. Each
of the Administrative Agent, the Lenders and the Issuing Banks agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to any agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or

94



--------------------------------------------------------------------------------



 



prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (iii) any rating agency, or (iv) the CUSIP Service Bureau or
any similar organization, (g) with the consent of the Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, the Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. With respect to any
disclosure made pursuant to clause (c) above, each of the Administrative Agent,
the Lenders and the Issuing Banks agrees that it will notify the Borrower as
soon as practical in the event of any such disclosure (other than disclosures
made at the request of a regulatory authority), unless such notification shall
be prohibited by applicable law or legal process.
          For purposes of this Section, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Banks on a nonconfidential basis prior to the disclosure by the
Borrower or any of its Subsidiaries, provided that, in the case of information
received from the Borrower or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          Section 10.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section 10.08
are in addition to

95



--------------------------------------------------------------------------------



 



other rights and remedies (including other rights of setoff) that such Lender or
their respective Affiliates may have. Each Lender agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
          Section 10.09 Interest Rate Limitation. Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
          Section 10.10 Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and the Fee Letter constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or shall be effective as delivery of a manually executed
counterpart of this Agreement.
          Section 10.11 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof until
repayment in full of all Obligations (other than contingent indemnification
obligations with respect to unasserted claims). Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.

96



--------------------------------------------------------------------------------



 



          Section 10.12 Severability. If any provision of this Agreement or the
other Loan Documents is held by a court of competent jurisdiction to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties hereto shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          Section 10.13 Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Entity for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
          (a) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
          (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
          (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
          (d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

97



--------------------------------------------------------------------------------



 



          Section 10.14 Governing Law; Jurisdiction; Etc.
          (a) Governing Law. This Agreement shall be governed by and construed
in accordance with the law of the State of New York.
          (b) Submission to Jurisdiction. The Borrower and each other Loan Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Courts of the State of New York sitting in the
County of New York and of the United States District Court of the Southern
District of New York, and any appellate Court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State Court or, to the fullest extent permitted by applicable law, in such
Federal Court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Loan Party or its properties in the Courts of
any jurisdiction.
          (c) Waiver of Venue. The Borrower and each other Loan Party
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any Court referred to in paragraph (b) of this
Section 10.14. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
          (d) Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 10.02. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.
          Section 10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED

98



--------------------------------------------------------------------------------



 



ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
          Section 10.16 USA PATRIOT Act Notice. Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.
[Remainder of page intentionally left blank; signature pages follow]

99



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

            RTI INTERNATIONAL METALS, INC., as Borrower
      By:   /s/ William T. Hull         Title: Senior Vice President, Chief     
  Financial Officer and Treasurer        CITIBANK, N.A., as Administrative
Agent,
Issuing Bank, Swing Loan Bank and a Lender
      By:   /s/ Peter Kettle         Title: Director                PNC BANK,
NATIONAL ASSOCIATION,
as Issuing Bank and a Lender
      By:   /s/ Marc C. Van Horn         Title: Credit Officer               
FIFTH THIRD BANK, as a Lender
      By:   /s/ Thomas P. Murray         Title: Vice President               
COMERICA BANK, as a Lender
      By:   /s/ Scott M. Kowalski         Title: Vice President           

 



--------------------------------------------------------------------------------



 



         

            KEYBANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Suzannah Harris         Title: Vice President               
NATIONAL CITY BANK, as a Lender
      By:   /s/ Cristina S. Feden         Title: Assistant Vice President       
     

2